     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 1 of 55




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

LISA KRAUSE,

                              Plaintiff,

               v.                                                     6:17-CV-1045 (LEK/ATB)

GREG KELAHAN, Superintendent,
Oriskany Central School District, et al.,

                              Defendants.


                            MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       Plaintiff Lisa Krause brings this action against the Oriskany Central School District (the

“District”), the Oriskany Central School District Board of Education (the “Board”) (together

with the District, the “Municipal Defendants”), former District Superintendent Greg Kelahan,

and several current or former members of the Board (together with Kelahan, the “Individual

Defendants”). Dkt. No. 52 (“Amended Complaint”). On April 26, 2018, the Court dismissed

several of Plaintiff’s claims, but found that the following claims could proceed: gender

discrimination and hostile work environment under Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e, et seq.; gender discrimination and hostile work environment under the New

York State Human Rights Law (“NYSHRL”), N.Y. Exec. Law § 290, et seq.; and, pursuant to 42

U.S.C. § 1983, gender discrimination in violation of the Equal Protection Clause of the United

States Constitution. Dkt. No. 49 (“April 2018 MDO”); see also Dkt. Nos. 16 (“Municipal

Defendants’ Motion to Dismiss”); 43 (“Individual Defendants’ Motion for Judgment on the

Pleadings”). In the same decision, the Court also granted Plaintiff’s request to file the Amended
      Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 2 of 55




Complaint, see Dkt. No. 22, noting that the “claims dismissed by [the April 2018 MDO] shall

remain dismissed.” Apr. 2018 MDO at 37.1, 2

       After proceeding through discovery, all Defendants filed a single motion for summary

judgment. Dkt. No. 78 (“Summary Judgment Motion” or “SJ Motion”); see also Dkt. Nos. 78-46

(“SJ Memorandum”); 78-45 (“Defendants’ Statement of Material Facts” or “Defendants’ SMF”).

Plaintiff opposed Defendants’ Summary Judgement Motion, Dkt. No. 83-11 (“Response”); see

also Dkt. Nos. 83-9 (“Plaintiff’s Responsive SMF”); 83-10 (“Plaintiff’s Additional SMF”), and

Defendants filed a reply. Dkt. No. 90-8 (“Reply”); see also Dkt. Nos. 90-6 (“Defendants’ Reply

to Plaintiff’s Responsive SMF”); 90-7 (“Defendants’ Response to Plaintiff’s Additional SMF”).

Defendants have also filed two motions requesting that the Court strike various affirmations and

documents submitted by Plaintiff. Dkt. Nos. 87 (“First Motion to Strike”); 100 (“Second Motion

to Strike”) (together, “Motions to Strike”); see also Dkt. No. 96 (“Response to First Motion to

Strike”).

       For the reasons that follow, Defendants’ Summary Judgment Motion is granted in part

and denied in part. Defendants’ Motions to Strike are also granted in part and denied in part.

II.    BACKGROUND

       This case turns on two competing narratives of Plaintiff’s brief, tumultuous tenure as

principal of Oriskany High School. According to Plaintiff, she was a capable, hard-working

principal dragged down by a sexist superintendent and acquiescent board. Defendants tell a much




       1
      In the April 2018 MDO, the Court “consider[ed] Defendants’ arguments in light of [the
Amended Complaint].” Id. at 2.
       2
         Citations refer to the page numbers generated by CM/ECF, the Court’s case
management system. For documents on which CM/ECF has not generated page numbers, the
Court cites to that document’s internal pagination.
                                                 2
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 3 of 55




different story, claiming that Plaintiff was in over her head from day one, and only grew more

ineffective as the school careened from crisis to crisis under her mismanagement.

       Before moving to the specifics, the Court turns briefly to Defendants’ Reply to Plaintiff’s

Responsive SMF, in which Defendants object that Plaintiff’s Responsive SMF does not comply

with the local rule requiring that “[t]he non-movant’s response shall mirror the movant’s

Statement of Material Facts by admitting and/or denying each of the movant’s assertions in a

short and concise statement, in matching numbered paragraphs. Each denial shall set forth a

specific citation to the record where the factual issue arises.” Defs.’ Reply to Pl.’s Responsive

SMF at 1 (quoting N.D.N.Y. L.R. 7.1(a)(3)). For the most part, Defendants’ grievance is well

founded. For instance, in response to Defendants’ statement that “[o]ne of the incidents in

September 2016 that prompted Plaintiff’s termination was her abandonment of the ‘bell’ system

used at the high school to announce the beginning and end of class periods,” Defs.’ SMF ¶ 108,

Plaintiff responds: “Admit that the ‘bell system’ is a pretextual excuse used by Defendants to

make their discriminatory termination of Plaintiff’s employment,” Pl.’s Responsive SMF ¶ 108.

The Court disregards Plaintiff’s inappropriate insertion of legal arguments in Plaintiff’s

Responsive SMF, and deems admitted any of Defendants’ statements that are not countered with

denials and specific citations to the record. See N.D.N.Y. L.R. 7.1(a)(3); Maioriello v. New York

State Office for People With Developmental Disabilities, 272 F. Supp. 3d 307, 311 (N.D.N.Y.

2017) (“[T]hroughout Plaintiff’s Rule 7.1 Response, she “admits” many of the facts asserted by

Defendants in their Rule 7.1 Statement but then includes additional facts and/or legal argument

in those responses. Where this occurs, the Court will deem those facts admitted and disregard the

additional factual assertions and/or argument that Plaintiff provides in her responses.” (citations

omitted)).



                                                 3
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 4 of 55




       The rest of this section summarizes the facts as recounted by both parties.

       A. Plaintiff is Hired

       Despite the numerous defendants and third parties named in this litigation, the case

centers around the interactions of only two people: Plaintiff and Greg Kelahan. Kelahan was

superintendent of schools for the District from 2010 to June 30, 2017. Defs.’ SMF ¶ 4; Pl.’s

Responsive SMF ¶ 4. Plaintiff was high school principal for the District from December 16,

2014 until her termination on October 19, 2016. Defs.’ SMF ¶ 17; Pl.’s Responsive SMF ¶ 17.

       According to Defendants, the District had already gone through three “cycles” of

candidates before Plaintiff applied; in each of those cycles, Kelahan had recommended an

individual be hired, and the Board had rejected his recommendation. Defs.’ SMF ¶ 22. Kelahan

contacted Plaintiff to invite her to interview in late 2014, and Kelahan recommended she be hired

over two other candidates in that cycle, one of whom was male. Defs.’ SMF ¶¶ 23–25. The

Board then hired Plaintiff for a probationary term of three years before consideration of tenure.

Defs.’ SMF ¶¶ 26, 30. Plaintiff has no firsthand knowledge of the other candidates that Kelahan

interviewed or recommended, but she agrees that the Board hired her on Kelahan’s

recommendations for a three-year probationary term. Pl.’s Responsive SMF ¶¶ 23–30.3

       B. Problems from the Start

       According to Defendants, “[a]lmost immediately it became apparent that Plaintiff lacked

the knowledge, experience, or work ethic to perform her duties properly, and her work

performance was poor from the outset.” Defs.’ SMF ¶ 32. However, “[Mr.] Kelahan believed he

could teach [Plaintiff] and bring her along.” Defs.’ SMF ¶ 34. Plaintiff was assigned a



       3
       In an unusually colloquial statement, Plaintiff adds that “[s]he was hired quickly, like
two weeks after she first contacted the district about the position.” Pl.’s Add’l SMF ¶ 156.


                                                 4
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 5 of 55




“leadership mentor” and offered development seminars. Defs.’ SMF ¶¶ 36–37. Plaintiff

responds that “her work performance was within standards from the very beginning, even

according to Defendant Kelahan,” though she agrees that Margaret Beck, an executive leadership

coach, served as her leadership mentor. Pl.’s Responsive SMF ¶¶ 32, 36.

       Defendants claim that Plaintiff’s job performance deteriorated further throughout her

tenure, and assert that she was unfocused, uncommunicative, unable to handle pressure, and that

as a result, the school was “in a virtually continuous state of chaos.” Defs.’ SMF ¶¶ 40–48.

Defendants describe an incident, for instance, in which Plaintiff thought a state test had gone

missing and “panicked, questioning and accusing people throughout the high school” when in

actuality “the test had simply not yet been delivered.” Id. ¶ 42.4 Plaintiff disputes this, Pl.’s SMF

¶ 42, and touts a variety of accomplishments such as creating a school book-store, increasing

passing rates and tutoring opportunities, and building a “15–20 minute advisory period for

students to provide resources for test prep.” Dkt. No. 83-2 (“Krause Affirmation”) at 10.

       More significantly, Plaintiff attributes any lapses in her focus or performance to

Kelahan’s harassment and attempts to undermine her. Pl.’s Responsive SMF ¶¶ 40–48.

Specifically, Plaintiff alleges that Kelahan, who worked in a different building, would come by

her office everyday—far more often than he ever did when there was a male principal. Pl.’s

Add’l SMF ¶¶ 158–59. During these visits, Kelahan would treat Plaintiff “disrespectfully and

dismissively.” Id. ¶ 162. He “mocked things in [Plaintiff’s] office as ‘girly’ and ‘stupid,’” and



       4
         While Plaintiff denies this occurred, it is unclear whether the incident that she describes
in her denial—“discover[ing] a box of expired tests in a storage closet that were at least 3-5 years
old and plac[ing] them under a table for shredding and disposal by a disposal company. There
was no panic . . .”—is actually the same event as the one to which Defendants refer. See Defs.’
Reply to Pl.’s Responsive SMF ¶ 42 (arguing that Plaintiff’s “affirmation describes a different
incident” and “nowhere states that the matter asserted did not occur, or that the incident she
describes is the only one involving tests”).
                                                  5
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 6 of 55




criticized the way Plaintiff raised her daughter, stating, “What kind of a Mother are you?” Id. ¶¶

161, 165–66. Plaintiff also claims that Kelahan told her “your family is such a distraction.

You’re not able to do a good job because of your family,” and on another occasion stated that

“you’re not allowed to talk about your daughter, because it’s your passive aggressive way of

getting me not to fire you.” Dkt. No. 83-4 (“Krause 50-h Hearing”) at 20–21. Further, Kelahan

regularly screamed at Plaintiff, often reducing her to tears. Id. ¶ 167. On one such occasion, after

Plaintiff started crying, Kelahan stated, “It’s what I hate about working with women, so

emotional.” Id. ¶ 168. In February 2016, Kelahan became upset at Plaintiff for failing to include

a message he requested in the morning announcements, and he “threw papers in [Plaintiff’s]

face” and said “[t]ake these while I go do your fucking job.”

       Kelahan denies that he made any of these statements. 83-8 (“Kelahan Deposition”) at

185–86.5 Kelahan also denies that he “threw papers,” instead stating that he “tossed a one- or

two-page document on the desk Plaintiff was standing behind.” Defs.’ SMF ¶ 74 (citing Dkt.

Nos. 78-9 (“Sojda Affidavit”) ¶¶ 16–17; Kelahan Dep. at 129, 131. In Kelahan’s deposition, in

response to the question on whether “any of [the papers] hit [Plaintiff],” Kelahan replied, “I

definitely do not know. Hit, I do not know the answer to that.” Kelahan Dep. at 131; see also

Sojda Aff. at 16.

       Plaintiff also describes another incident that took place around February 2016 involving

Kelahan and Robin Appler, a substitute secretary who later joined the Board. See Dkt. No. 83-7

(“Appler Deposition”) at 6–7. Plaintiff states that Kelahan was angry that nobody had answered




       5
           Defendants submitted excerpts of the Kelahan Deposition with their Summary
Judgment Motion, see Dkt. No. 78-14, and Plaintiff submitted the entire transcript with her
Response. For ease of reference, the Court cites only to the complete transcript submitted by
Plaintiff.
                                                 6
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 7 of 55




his phone call and “screamed at Krause and her secretary.” Pl.’s Add’l SMF ¶ 174; Krause Aff.

¶ 22. Although Defendants do not dispute this, it appears that Appler’s actual claim is that

Kelahan screamed about Plaintiff because he was looking for her, but that Plaintiff was not in

Kelahan’s presence at the time. Appler Dep. at 24, 26. In any event, Appler found Kelahan’s

behavior—toward Plaintiff and in general—troubling enough that she brought her concerns to

the Board the next month. Appler Dep. at 18–26; Pl.’s Add’l SMF ¶ 175. After Appler

complained about Kelahan’s behavior at the Board meeting, Kelahan stopped his weekly

meetings with Plaintiff and “wouldn’t permit [Plaintiff] to converse with him more than a few

seconds at a time” before he would say “time’s up” and walk out of the room. Pl.’s Add’l SMF

¶ 179; Krause Aff. ¶ 23

       On February 12, 2016, Kelahan informed Plaintiff that he planned to recommend to the

Board that her appointment not be renewed for the next year. Defs.’ SMF ¶ 78. In a

memorandum to the Board dated that same day, Kelahan wrote:

               I have spoken with Lisa Krause today about my intention to release
               her at the end of this school year. Unfortunately, as I have seen with
               her over the course of the year, she has a difficult time taking
               responsibility. She believes she hasn’t been successful because of
               me, her secretary, the other administrators, the teachers . . . I have
               thought very carefully about this—these are not easy decisions.

Dkt. No. 78-33 (“February 12 Memorandum”). This was not the first time Kelahan had

suggested Plaintiff would lose her job. Toward the end of the 2014–2015 school year, Kelahan

told Plaintiff “I am not sure I will have you back next year,” and in September 2015, at the

beginning of the next school year, he “advised [Plaintiff] that he was going to cut her position.”

Pl.’s Add’l SMF ¶¶ 170–71.

       Defendants state that because Kelahan “ultimately had no control over whether Plaintiff

was actually terminated, and it was his job to support Plaintiff,” he proposed a principal

                                                 7
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 8 of 55




improvement plan (“PIP”) to Plaintiff, but “Plaintiff refused to sign the PIP or agree to it.” Defs.’

SMF ¶¶ 80–81. Plaintiff states that she “never refused to cooperate with the process” and that

Kelahan had indicated that “he would edit what we discussed and get it back to me to sign with a

union representative present. That meeting never happened.” Krause Aff. ¶ 24; Pl.’s Responsive

SMF ¶ 81. While the parties quibble about whether Plaintiff “refused” to sign the PIP, see Defs.’

Reply to Pl.’s Responsive SMF ¶ 81; Defs.’ Reply at 8–9, the parties agree that a PIP was never

implemented, see Kelahan Dep. at 49–50; SJ Response at 10. In April or May 2016, Kelahan

changed his mind and informed the Board he was not recommending that Plaintiff be terminated.

Defs.’ SMF ¶¶ 79, 83; Kelahan Dep. at 79.

       C. Final Straws

       While Plaintiff was already on thin ice, Defendants cite two events as immediately

precipitating Plaintiff’s termination: the 504 plan change and the bell system change.

               1. The 504 Plan

       This issue centers around a District student named M.D., who had a 504 plan relating to

peanut/tree nut allergies. Defs.’ SMF ¶ 88; Pl.’s Responsive SMF ¶ 88. As Defendants explain:

               A 504 plan summarizes accommodations made for students with
               conditions that affect their ability to learn, behavior, or emotional
               status that do not rise to the level of disabilities under the Americans
               with Disabilities Act. It is governed by the provisions of Section 504
               of the Rehabilitation Act of 1973 and associated regulations, as well
               as state law (New York Education Law § 4402) and regulation (8
               NYCRR § 200.3). The law and District policy and procedure require
               that any changes to a student’s 504 plan be adopted through a 504
               committee or subcommittee. Such committees or subcommittees, by
               the established procedure at the District, must at a minimum include
               a parent or person in parental relationship to the student, at least one
               regular education teacher, at least one special education teacher, and
               a District representative qualified to provide or supervise special
               education.

               In the summer of 2016, the District had a written policy governing
               creation and modification of 504 plans. A school principal may not
                                                  8
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 9 of 55




              agree with a parent to make or experiment with changes to the
              arrangements in a 504 plan. That would violate the District’s policy
              and internal procedures, as well as the above-referenced laws and
              regulations. The rules and requirements regarding modifications to
              504 plans are not obscure parts of the District’s operations, but
              issues that the District grapples with on nearly a daily basis
              throughout the school year, and frequently throughout the summer
              vacation periods.

Defs.’ SMF ¶¶ 89–92 (internal citations omitted).

       In contravention to this policy, Plaintiff “negotiated directly with M.D.’s parent to make

changes to M.D.’s 504 plan,” and without “a 504 committee or subcommittee being convened to

make or approve the changes.” Defs.’ SMF ¶¶ 93, 98. Plaintiff later “professed ignorance of the

rules regarding modification of 504 plans” and, after this litigation commenced, asked former

[Committee on Special Education] Chair Karen Lobdell to “falsely testify that she had told

Plaintiff she could make changes to M.D.’s 504 plan by agreement with M.D.’s parent alone.”

Defs.’ SMF ¶¶ 103, 105.

       Plaintiff acknowledges that she negotiated directly with M.D.’s parent and made the

changes, Pl.’s Responsive SMF ¶¶ 94–98, but she provides a vastly different account of the

incident:

              Krause did what she was instructed to do by the district’s then
              Special Education Director, Karen Lobdell. Krause was told by
              Lobdell to go ahead and implement the plan prior to convening a
              committee. Krause had a discussion with [Director of Pupil
              Personnel Services Melissa] Lowell in or about August 2016 about
              the process. Krause told Lowell everything that she was instructed
              to do by Lobdell and Lowell stated “sounds great, keep me posted.”
              Krause also told Kelahan about everything regarding the plan for
              this student.

Pl.’s Add’l SMF ¶ 183. Plaintiff adds that it “is very common to make minor changes to a

student’s 504 plan without a more formal CSE meeting as long as the student’s parent or

guardian consented to the changes.” Pl.’s Add’l SMF ¶ 208 (citing Beck Aff. ¶ 11).


                                                9
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 10 of 55




               2. The Bell System

       Sometime during the 2016 school year, the bell system that was used to announce the

beginning and end of class periods broke. See Defs.’ SMF ¶ 109. Defendants state that, after the

bell system broke, Plaintiff “made the unilateral decision to not have it fixed and instead

eliminate it at the high school” at the start of the 2016 school year. Id. However, Plaintiff did not

inform the faculty, administration, Board, or students that the bell system would not be used, and

even “issued an e-mail immediately before the start of the school year attaching a schedule for

the bells.” Defs.’ SMF ¶¶ 110–11. The absence of the bell system came as a surprise to everyone

involved and many Board members criticized Plaintiff for not discussing her plan with other

stakeholders. Defs.’ SMF ¶ 114.

       Plaintiff also disputes this account, stating that “Kelahan was aware of [Plaintiff’s] plan

with respect to having no bells because [Plaintiff] specifically advised him about her plan.” Pl.’s

Add’l SMF ¶ 184. Plaintiff also asserts she announced the bell system change in a memo dated

September 12, 2016. Pl.’s Responsive SMF ¶ 110. While Plaintiff admits that she sent an email

attaching a schedule for the bells right before the school year started, she disputes that she came

under criticism from the Board for the decision to get rid of the bells, and instead asserts that

Kelahan failed to inform the Board of his discussion with Plaintiff about the bell system. Pl.’s

Responsive SMF ¶ 114. Defendants assert, however, that while the first day of school was

September 8, Plaintiff stated herself that the conversation with Kelahan occurred on September

9, and the memo was not sent out until September 12—thus, neither of these actions mitigated

the chaos caused by the unexpected lack of bells on the first day of school. Defs.’ Reply to Pl.’s

Responsive SMF ¶¶ 110, 113–14.

       D. Termination

       On September 19, 2016, Kelahan advised Plaintiff that he was going to recommend to the
                                                 10
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 11 of 55




Board that she be terminated. Defs.’ SMF ¶ 116.6 That same day, Kelahan made this

recommendation to the Board. Defs.’ SMF ¶ 117; Pl.’s Responsive SMF ¶ 117.7 The Board

voted to terminate Plaintiff that same day, with members Appler, Graziadei, Mayo, Kernan,

Anderson, and Burtch8 voting in favor of termination, and member Hanna against. Defs.’ SMF

¶¶ 118–19; Pl.’s Responsive SMF ¶¶ 118–19.




       6
         Defendants also state, “The Board asked Superintendent Kelahan for a recommendation
to terminate Plaintiff.” Defs.’ SMF ¶ 115. Defendants’ only citation for this assertion is
Kelahan’s deposition, and Kelahan himself seems unsure if this is true. At one point, he testified:

       A: . . . all of these issues led the Board of Education to say enough is enough.
       Q: The Board of Education said that?
       A: Correct.
       Q. They asked you for a recommendation for termination?
       A: Correct.
Kelahan Dep. at 239. However, when the conversation circled back to this topic a short time
later, the exchange went as follows:

       Q: When did [the Board] ask you to make the recommendation for termination?
       A: There was no directive.
       Q: When did they ask you to make a recommendation for termination?
       A. There was no directive. There was no inquiry. There was no request.
       Q. Two minutes ago you said that they requested you to make a recommendation for
       termination.
       A. There was a discussion where it became very clear to me that that’s what they were
       seeking.
Id. at 258–59.
       7
          The cited statements of material fact state that Kelahan made his recommendation to the
Board on October 19, 2016. However, this appears to be an error, as the documents on which
those statements rely show the date of September 19, 2016. See Dkt. No. 83-1, Ex. 12 (“Kelahan
Letter”).
       8
           Burtch is deceased and has been dismissed as a defendant. Apr. 2018 MDO at 5–6.
                                                11
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 12 of 55




       Though Appler had brought concerns about Kelahan’s treatment of Plaintiff to the Board,

Appler—who had herself joined the Board by this time—voted in favor of termination because:

               Plaintiff did not have the respect of the staff, seemed extremely
               frustrated, was not a good fit for the job in the first place, had failed to
               come in and take control when hired, and was not capable of handling
               the situation at the high school because she lacked the experience to
               handle the turmoil that was going on. [Appler] believed the high school
               needed someone with a strong personality who was able to “rally the
               troops,” was “a good communicator,” and was “extremely organized.”

Defs.’ SMF ¶ 122 (citing Appler Dep. at 38–40).

       In another noteworthy event in September 2016, sometime around when Kelahan

informed Plaintiff that he would seek her termination, the teacher’s union declared a vote of “no

confidence” in Plaintiff. Defs.’ SMF ¶ 49. Kelahan testified that he was not involved in this vote

and stated that while he thought the vote took place in September 2016, he did not know whether

it took place before or after he recommended Plaintiff’s termination. Kelahan Dep. at 223–24.

Ellie Bawarski, who was a guidance counselor for the District at the time, states that the vote

“was a very unusual measure that speaks to the level of frustration and lack of confidence the

faculty had in [Plaintiff]” and that she “was privy to the union’s decisionmaking in holding the

vote and Kelahan had no involvement at all.” Dkt. No. 78-11 (“Bawarski Affidavit”) at 8–9; see

also Sojda Aff. at 24 (“To the best of my knowledge, Kelahan had nothing to do with the vote

being held.”). While the testimony that Kelahan was not involved in this—other than the

testimony of Kelahan himself—is of questionable admissibility, Plaintiff attempts to refute this

by stating that “a teacher” told her that Kelahan was involved—testimony that is clearly

inadmissible hearsay. See Krause 50-h Hr’g at 47.

       Also worth noting, the PIP issue resurfaced at around this time. In a September 28, 2016

letter from Kelahan to Plaintiff’s attorney documenting the reasons for his recommendation that

the Board terminate Plaintiff’s employment, he wrote, “Despite being on a Principal

                                                   12
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 13 of 55




Improvement Plan, and despite mentoring, you have not demonstrated adequate improvement in

your performance.” Kelahan Letter at 1. Kelahan does not dispute that this is what he

communicated to the Board, and he describes it as an “oversight.” Kelahan Dep. 196–97; see

Reply at 8 (referencing “Kelahan’s mistake in informing the Board that Plaintiff had been on a

principal improvement plan, when in fact it was not implemented after she refused to sign it”).

       On Kelahan’s recommendation, the Board hired Julie Thompson, another woman, as

Plaintiff’s permanent successor. Defs.’ SMF ¶¶ 122–123. Plaintiff points out, however, that her

immediate, interim replacement was Thomas Meiss, a man. Resp. at 12; Zumbrun Dep. at 47.

       E. Prior Principals

       The parties also dispute whether Kelahan’s treatment of Plaintiff differed from his

treatment of previous, male principals. In general, Defendants assert that Kelahan treated

everyone the same. They acknowledge that, while he may have been “not entirely tactful, that

was at least as common with male employees as it was with female employees.” Defs.’ SMF

¶ 140; see also Sojda Aff. at ¶ 8 (noting that “[o]ther male high school principals prior to

[Plaintiff] were sometimes upset over interactions with Kelahan” and that it “did not seem more

severe with [Plaintiff] than with the male principals”); Dkt. No. 78-7 (“Lowell Affidavit”) ¶¶ 17–

19 (stating “it has been my observation that [Kelahan] tries to help women succeed in the

workplace” and that she observed him raise his voice when criticizing past male principals).

       Plaintiff asserts the contrary. She points to the testimony of Colleen Zumbrun, who

worked as a secretary for Oriskany School District for several years and worked for four male

principals before Krause arrived. Zumbrun testified that Kelahan’s interactions with these four

male principals was “[p]rofessional, interactive,” never argumentative, and mutually respectful.

Dkt. No. 83-6 (“Zumbrun Deposition”) at 10–12. In contrast, Zumbrun observed that Kelahan

treated Krause disrespectfully. He would often come into her office and slam her door, speak
                                                 13
       Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 14 of 55




over her, and yell at her. Id. at 15–17, 53. Zumbrun also stated that people at the school referred

to Kelahan as a “tyrant,” but she acknowledged that people had called Kelahan this before

Krause arrived. Id. at 22. Additionally, Appler provided testimony that could cut both ways.

While she observed Kelahan act condescendingly toward Plaintiff and noted he was “more in

attack mode with her,” she also opined that Kelahan was “short across the board with staff” and

“just across the board a pompous idiot.” Appler Dep. at 12–14.

        F. Procedural History

        On February 16, 2017, Plaintiff filed a discrimination complaint with the Equal

Employment Opportunity Commission (“EEOC”), and her complaint “was cross-filed with the

New York State Division of Human Rights [“DHR”] pursuant to a work-share agreement.” Am.

Compl. ¶ 60. On August 23, 2017, Plaintiff brought this action against Defendants in Oneida

County Supreme Court. Dkt. No. 1 (“Removal Notice”) ¶ 1. Defendants removed the action to

this Court on September 20, 2017. Id. ¶ 16. On October 27, 2017, Plaintiff filed her original

complaint, which alleges that Defendants’ treatment of her and the termination of her

employment violated the First Amendment and the Equal Protection Clause of the Fourteenth

Amendment, the antidiscrimination and retaliation provisions of Title VII and the HRL, and state

tort law. Dkt. No. 8 (“Complaint”) ¶¶ 27–69.

        After considering Municipal Defendants’ Motion to Dismiss and Individual Defendants’

Motion for Judgment on the Pleadings, the Court found that Plaintiff had plausibly alleged the

following claims:

       Title VII gender discrimination and hostile work environment claims against the
        Municipal Defendants;

       New York State Human Rights Law gender discrimination and hostile work environment




                                                 14
       Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 15 of 55




        claims against the Municipal Defendants and the Individual Defendants;9 and

       Section 1983 Equal Protection Clause claim for gender discrimination against Kelahan.

Apr. 2018 MDO at 10, 12, 17–18, 20, 24, 37.

        In finding that these claims may proceed, the Court acknowledged that Plaintiff had

alleged that only Kelahan was motivated by gender. However, the Court found that under the

“cat’s paw” theory of liability, the Municipal Defendants could also be liable under Title VII

because they terminated Plaintiff based on the recommendation of an allegedly biased

supervisor. Apr. 2018 MDO at 9 (citing, inter alia, Holcomb v. Iona Coll., 521 F.3d 130, 143 (2d

Cir. 2008) (stating that a plaintiff is “entitled to succeed, even absent evidence of illegitimate

bias on the part of the ultimate decision maker, so long as the individual shown to have the

impermissible bias played a meaningful role in the . . . process”)). Similarly, the Court found that

the Individual Defendants could be liable under NYSHRL because NYSHRL extends liability to

those who did not participate directly in the discriminatory conduct if they had the power to

make personnel decisions. Id. at 19 (citing, inter alia, Mills v. Miteq, Inc., No. 06-CV-752, 2007

WL 2908218, at *6 (E.D.N.Y. Sept. 14, 2007) (stating that “[n]umerous courts within the Second

Circuit . . . allow a [NYSHRL] claim to proceed against individual defendants who have

participated in the alleged discriminatory conduct, as well as employers or those with the

authority to hire and/or fire” (emphasis added)); see also id. at 16–18 (finding that Plaintiff had

stated plausible NYSHRL claims against Municipal Defendants).




        9
        In Defendants’ list of Plaintiff’s remaining claims, Defendants state that Plaintiff’s
remaining NYSHRL claims are against Kelahan and the Board members. See SJ Mem. at 10.
However, Plaintiff still has NYSHRL claims pending against Municipal Defendants. See Apr.
2018 MDO at 16–18, 37.


                                                  15
       Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 16 of 55




III.    LEGAL STANDARD

        A. Summary Judgment

        Summary judgment is appropriate when “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is

material if it “might affect the outcome of the suit under the governing law.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is genuine if, considering the record as a

whole, a rational juror could find in favor of the non-moving party. Ricci v. DeStefano, 557 U.S.

557, 586 (2009).

        In assessing a motion for summary judgment, a court views the evidence “in the light

most favorable to the non-moving party and draw[s] all reasonable inferences in its favor.” Allen

v. Coughlin, 64 F.3d 77, 79 (2d Cir. 1995) (citation omitted). “It is well established that

‘[c]redibility assessments, choices between conflicting versions of the events, and the weighing

of evidence are matters for the jury, not for the court on a motion for summary judgment.’”

Curry v. City of Syracuse, 316 F.3d 324, 333 (2d Cir. 2003) (citation omitted).

IV.     DISCUSSION

        A. Motions to Strike

        The court first addresses Defendants’ Motions to Strike.

        Defendants’ First Motion to Strike requests that the court strike the affirmations of

Plaintiff and Margaret Beck, which Plaintiff submitted with her Response. Mot. to Strike at 1;

See Dkt. Nos. 82-2 (“Krause Affirmation”); 82-3 (“Beck Affirmation”). Defendants argue:

               Plaintiff has submitted purported affirmations of hers and Margaret
               Beck, a nonparty witness, without actual signatures, only their
               names typed on the signature lines. The purported affirmations
               should be struck and given no consideration on this motion because,
               being no more than typed pieces of paper, they cannot satisfy the
               requirement of Rule 56(c)(4) of the Federal Rules of Civil Procedure
               that affidavits or declarations be “made on personal knowledge, set

                                                 16
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 17 of 55




               out facts that would be admissible in evidence, and show that the
               affiant or declarant is competent to testify on the matters stated.”

First Mot. to Strike at 1. Defendants also acknowledge this District’s General Order #22,

however, which states that “[i]f an original document requires the signature of a non-

attorney . . . the Filing User may convert the document into.pdf text format and submit the

document using ‘s/’ for the signature of the non-attorney.” N.D.N.Y. General Order #22, 6.2.

       Defendants’ request is perplexing. They do not appear to question the authenticity of the

affirmations. And they acknowledge that Plaintiff followed the specific instructions of General

Order #22. Mot. to Strike at 1–2. If, for whatever reason, Defendants needed copies with original

signatures, the logical first step would have been to ask Plaintiff for them. Instead, as Plaintiff

notes, Defendants “chose to needlessly burden the court with a motion to strike.” Resp. to Mot.

to Strike at 1. In any event, because Plaintiff has now filed affirmations with the original

signatures of Plaintiff and Margaret, see Dkt. Nos. 96-1, 96-2, the issue is moot. Defendants’

Motion to Strike the affirmations of Plaintiff and Beck is denied.10

       Defendants’ First Motion to Strike also requests that the court strike several exhibits

submitted by Plaintiff because they were not properly sworn or authenticated. First Mot. to Strike

at 2. Defendants first ask the Court to strike Plaintiff’s Exhibit 2, the prepared remarks of



       10
          Although Defendants do not quite say it outright, their argument seems to be that
General Order #22’s acceptance of typed signatures contravenes Fed. R. Civ. P. 56’s purported
requirement that affidavits include the affiant’s original signature. See Mot. to Strike at 2. While
the cases Defendants cite from other courts in this Circuit do not directly address this issue, the
Court does note that some courts in other jurisdictions have found such a requirement in Fed. R.
Civ. P. 56. See Brumfield v. VGB, Inc., No. 17-CV-2223, 2018 WL 354294, at *2 (E.D. La. Jan.
10, 2018) (“The signature must be handwritten; typed notations on the signature line of ‘/s/’ and
the affiant’s typed name are insufficient.”). But even if the Court were to address this issue and
agree with Defendants, the Court would not be so unjust as to strike (and not allow for
resubmission of) Plaintiff’s affidavits, given Plaintiff’s compliance with an order from the
Northern District itself.


                                                  17
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 18 of 55




Colleen Zumbrun. Mot. to Strike at 2; see Dkt. 83-1, Ex. 2 (“Zumbrun Remarks”). In response to

this request, Plaintiff explains that “Zumbrun’s prepared remarks were transmitted to [Plaintiff]

by e-mail on March 27, 2019,” and that Plaintiff included an affidavit to that effect. Resp. to

Mot. to Strike at 2; Dkt. No. 96-3. But this raises a separate issue, Defendants assert, because if

Plaintiff had this document in March 2019, she should have turned it over pursuant to

Defendants’ request for “any statements pertaining to Plaintiff’s claims or Defendants’ defenses

in this litigation.” Second Mot. to Strike at 2; see also Fed. R. Civ. P. 26(e)(1)(A) (requiring a

party who has responded to a request for production to “supplement or correct its disclosure or

response: (A) in a timely manner if the party learns that in some material respect the disclosure

or response is incomplete or incorrect, and if the additional or corrective information has not

otherwise been made known to the other parties during the discovery process or in writing”).

Plaintiff has made no attempt to refute Defendants’ assertions, and it is not apparent to the Court

that Plaintiff’s failure to produce this document was justified or harmless.11 Therefore, the Court

finds that Plaintiff may not rely on the Zumbrun Remarks. Fed. R. Civ. P. 37(c)(1) (“If a party

fails to provide information . . . as required by Rule 26(a) or (e), the party is not allowed to use

that information . . . on a motion, at a hearing, or at a trial, unless the failure was substantially

justified or is harmless.”).

        Defendants also object that Exhibits 6, 7, 10, 14, and 15 to Plaintiff’s Response are not

properly authenticated. First Mot. to Strike at 2. Because none of these documents have any




        11
          “Substantial justification means justification to a degree that could satisfy a reasonable
person that parties could differ as to whether the party was required to comply with the
disclosure request . . . . Harmlessness means an absence of prejudice.” Engler v. MTD Prod.,
Inc., 304 F.R.D. 349, 355 (N.D.N.Y. 2015) (internal quotation marks and citations omitted).



                                                   18
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 19 of 55




bearing on the Court’s analysis, however, the Court does not address whether they are properly

authenticated at this time.

       In Plaintiff’s response to the Motion to Strike, Plaintiff also included an affirmation by

Michelle Simiele, “a 19 year employee as a School Counselor of the Watkins Glen School

District.” Dkt. No. 96-4 (“Simiele Affirmation.”) ¶ 1. In the affirmation, Simiele includes a

variety of allegations regarding Kelahan, who began working as superintendent of the school

district in 2017. Defendants object vociferously:

               The affirmation of Ms. Simiele is utterly irrelevant and has no
               probative value in the context of Defendants’ motion. It is entirely
               concerned with alleged events and conduct that did not involve
               Plaintiff, supposedly occurring not only well after the termination of
               Plaintiff but at an entirely different (and geographically far
               removed) school district. These alleged instances, even if they had
               any connection to the truth (which Defendants do not concede),
               would be so far outside the bounds of relevance as not even to be
               discoverable.

Second Mot. to Strike. at 1. The Court agrees.

        Plaintiff claims that because “[t]he conduct and actions of Mr. Kelahan as described by

Ms. Simiele are profoundly consistent with [Plaintiff’s] experiences and allegations[,] [t]hey are

relevant to show discriminatory motivation and pretext.” Resp. to Mot. to Strike at 2. But the

cases on which Plaintiff relies involve courts assessing allegations made by another employee at

the same company as the plaintiff. See Zubulake v. UBS Warburg LLC., 382 F. Supp. 2d 536,

544 (S.D.N.Y. 2005) (finding that a plaintiff could introduce evidence that her manager also

discriminated against another of the defendant company’s employees); Scott v. WPIX, Inc., No.

10-CV-4622, 2012 WL 2026428, at *2 (S.D.N.Y. May 17, 2012) (finding that the testimony of

plaintiff’s coworkers about discrimination they faced could be relevant). Here, because the

events in question occurred after the fact and in a different school district, Plaintiff may not rely



                                                  19
       Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 20 of 55




on this affirmation. See Fox v. Nat’l R.R. Passenger Corp. (Amtrak), No. 06-CV-1135, 2009 WL

425806, at *6 (N.D.N.Y. Feb. 19, 2009) (Kahn, J.) (noting that a plaintiff must “show how the

comments contributed to his own working environment being hostile”) (emphasis added), aff’d

sub nom. Fox v. Nat’l R.R. Passenger Corp., 370 F. App’x 156 (2d Cir. 2010).

        In sum, the Court grants Defendants’ Motions to Strike the Zumbrun Remarks (Dkt. No. 83-

1, Ex. 2) and the Simiele Affirmation (Dkt. No. 96-4). Defendants’ Motions to Strike are

otherwise denied.

        B. Summary Judgment

        As stated above, the Court also found that the following claims survived Defendants’

dismissal motions:

       Title VII gender discrimination and hostile work environment claims against Municipal
        Defendants;

       NYSHRL gender discrimination and hostile work environment claims against Municipal
        Defendants and Individual Defendants; and

       Section 1983 Equal Protection Clause claim for gender discrimination against Kelahan.

Apr. 2018 MDO at 10, 12, 16–18, 20, 24, 37. Defendants move for summary judgment on all

remaining claims, raising two broad arguments. See generally SJ Mem. First, Defendants argue

that all of Plaintiff’s gender discrimination claims—under Title VII, NYSHRL, and § 1983—fail

because Plaintiff cannot satisfy those provisions’ burden shifting analysis. Id. at 11–19. Second,

Defendants argue that all of Plaintiffs hostile work environment claims—under Title VII and

NYSHRL—fail because those claims were not brought within the statute of limitations, and

because there is no evidence that Kelahan treated men and women any differently. Id. at 19–26.




                                                20
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 21 of 55




                1. Gender Discrimination (Title VII, NYSHRL, and § 1983)

        “Title VII makes it unlawful for an employer to discriminate against any individual based

on that person’s sex.” Walsh v. New York City Hous. Auth., 828 F.3d 70, 74 (2d Cir. 2016)

(citing 42 U.S.C. § 2000e-2(a)(1)). Sex discrimination claims under Title VII are “analyzed

using the familiar burden-shifting framework established in McDonnell Douglas Corp. v. Green,

411 U.S. 792 [] (1973).” Id. at 74–75. Sex discrimination claims brought under NYSHRL and

§ 1983 are also analyzed under this framework. See Pucino v. Verizon Wireless Commc’ns, Inc.,

618 F.3d 112, 117 (2d Cir. 2010) (“We review discrimination claims brought under the

NYSHRL according to the same standards that we apply to Title VII discrimination claims.”);

Raspardo v. Carlone, 770 F.3d 97, 125 (2d Cir. 2014) (“[A] § 1983 claim for sex discrimination

is analyzed under the burden-shifting framework of McDonnell Douglas Corp. v.

Green . . . utilized in Title VII claims.”).12

        The Second Circuit has described this framework as follows:

                First, plaintiff must establish a prima facie case of sex
                discrimination by demonstrating that “(1) she was within the
                protected class; (2) she was qualified for the position; (3) she was
                subject to an adverse employment action; and (4) the adverse action
                occurred under circumstances giving rise to an inference of
                discrimination.” Liebowitz v. Cornell Univ., 584 F.3d 487, 498 (2d
                Cir. 2009). “The burden of establishing a prima facie case is not
                onerous, and has been frequently described as minimal.” Norton v.
                Sam’s Club, 145 F.3d 114, 118 (2d Cir. 1998) (internal quotation
                marks omitted). If the plaintiff successfully establishes a prima facie
                case, “the burden then must shift to the employer to articulate some
                legitimate, nondiscriminatory reason for the adverse employment
                action.” United States v. Brennan, 650 F.3d 65, 93 (2d. Cir. 2011)
                (internal quotation marks omitted). If the employer carries that
                burden, “the plaintiff’s admissible evidence must show
                circumstances that would be sufficient to permit a rational finder of


        12
         However, as discussed below, the application of step three of this framework differs for
§ 1983 claims.


                                                  21
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 22 of 55




                 fact to infer that the defendant’s employment decision was more
                 likely than not based in whole or in part on discrimination.”

Walsh, 828 F.3d at 75. The Court considers each step of this framework in turn.

                         a. Prima Facie Case13

       As noted above, to establish a prima facie case of sex discrimination, a plaintiff must

allege “(1) she was within the protected class; (2) she was qualified for the position; (3) she was

subject to an adverse employment action; and (4) the adverse action occurred under

circumstances giving rise to an inference of discrimination.” Leibowitz v. Cornell Univ., 584

F.3d 487, 498 (2d Cir. 2009) superseded on other grounds by statute.




       13
            As this Court has previously stated:

                 “[T]he question of whether the plaintiff has met h[er] prima facie
                 burden of demonstrating an inference of discrimination is often
                 indistinguishable from the question of whether the employer’s
                 actions served merely as a pretext for some disguised discriminatory
                 animus towards the plaintiff.” Jimenez v. Donahoe, No. 10-CV-
                 3289, 968 F. Supp. 2d 609, 618 [] (S.D.N.Y. Sept. 11, 2013). Thus,
                 “[d]espite the elaborate process set up in McDonnell Douglas,
                 Second Circuit case law makes clear that a court may simply assume
                 that a plaintiff has established a prima facie case and skip to the final
                 step in the McDonnell Douglas analysis.” Idrees v. City of New
                 York, No. 04-CV-2197, 2009 WL 142107, at *9 (S.D.N.Y. Jan. 21,
                 2009) (citing cases). This is because a plaintiff who can prevail at
                 the third stage of the McDonnell Douglas process has necessarily
                 demonstrated circumstances giving rise to an inference of
                 discrimination, and a plaintiff who cannot prevail at the third stage
                 cannot prevail on her claim whether or not there exist circumstances
                 giving rise to an inference of discrimination.

Bader v. Special Metals Corp., 985 F. Supp. 2d 291, 312–13 (N.D.N.Y. 2013) (Kahn, J.). This
has led some courts, including this Court at times, to consider the first and third steps of
McDonnell Douglas in unison. In this instance, however, the Court finds it analytically useful to
consider the steps in their traditional order because much of Kelahan’s alleged mistreatment of
Plaintiff occurred well before the workplace incidents that Defendants say justified Plaintiff’s
termination.


                                                    22
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 23 of 55




       The first three elements of Plaintiff’s prima facie case are not in dispute. First, Plaintiff,

as a female, is a member of a protected class. See Resp. at 9; see also 42 U.S.C. § 2000e-2.

Second, Defendants do not argue—at least in the context of the prima facie analysis—that

Plaintiff was not qualified for her position. Resp. at 9; see generally SJ Mem. Third, Defendants

do not dispute that Plaintiff’s termination constitutes an adverse employment action. See Terry v.

Ashcroft, 336 F.3d 128, 138 (2d Cir. 2003) (“Examples of materially adverse changes include

termination of employment . . . .”) (quotation marks omitted).

       Defendants do argue, however, that there is no genuine issue of material fact as to

Plaintiff’s failure to satisfy the fourth prong: “the adverse action occurred under circumstances

giving rise to an inference of discrimination.” Leibowitz, 584 F.3d at 498. “It is well-settled that

an inference of discriminatory intent may be derived from a variety of circumstances, including,

but not limited to: ‘the employer’s continuing, after discharging the plaintiff, to seek applicants

from persons of the plaintiff’s qualifications to fill that position; or the employer’s criticism of

the plaintiff’s performance in ethnically degrading terms; or its invidious comments about others

in the employee’s protected group; or the more favorable treatment of employees not in the

protected group; or the sequence of events leading to the plaintiff’s discharge.’” Id. (quoting

Chambers v. TRM Copy Centers Corp., 43 F.3d 29, 37 (2d Cir. 1994)). “The burden of proof

that must be met to permit an employment-discrimination plaintiff to survive a summary

judgment motion at the prima facie stage is de minim[i]s.” Chambers, 43 F.3d at 37 (internal

quotation marks omitted). “Since the court, in deciding a motion for summary judgment, is not to

resolve issues of fact, its determination of whether the circumstances ‘giv[e] rise to an inference’

of discrimination must be a determination of whether the proffered admissible evidence shows

circumstances that would be sufficient to permit a rational finder of fact to infer a discriminatory



                                                  23
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 24 of 55




motive. It is not the province of the summary judgment court itself to decide what inferences

should be drawn.” Id. at 38.

       Plaintiff’s assertions of discrimination against Kelahan break down into two general

categories: (1) Kelahan’s disparaging, gender-based comments; and (2) Kelahan’s favorable

treatment of Plaintiff’s male predecessors and coworkers. Defendants raise several objections to

each of these assertions, and also argue that the Kelahan lacked discriminatory intent under the

“same actor” doctrine. The Court considers each of these arguments in turn.14

                                      i. Invidious Comments

       In support of finding an inference of discrimination, Plaintiff primarily argues that

Kelahan made disparaging comments to Plaintiff regarding her gender. Resp. at 9.

       Plaintiff testified that Kelahan would “often make fun of me for the way that I raised my

daughter,” and would make comments like “what kind of a mother are you?” Krause 50-h Hr’g

at 17. Plaintiff also claims that Kelahan told her “your family is such a distraction. You’re not

able to do a good job because of your family,” and on another occasion stated that “you’re not

allowed to talk about your daughter, because it’s your passive aggressive way of getting me not

to fire you.” Krause 50-h Hr’g at 20–21. In Spring 2015, after Kelahan had reduced Plaintiff to

tears in a conversation about which Plaintiff does not recall the details, Kelahan stated that he

hated working with women because they were too emotional. Krause 50-h Hr’g at 94; Dkt. No.

83-5 (“Krause Deposition”) at 91.15 Plaintiff added that Kelahan reduced her to tears over



       14
            As noted above, Plaintiff’s claims of directly discriminatory conduct are limited to
Kelahan; the claims against the other Defendants’ are premised on a “cat’s paw” theory of
liability. Thus, this section focuses on Kelahan’s allegedly discriminatory actions.
       15
           Plaintiff alleges that Kelahan also told her on a separate occasion that she was “too
emotional.” Resp. at 9 (citing Krause 50-h Hr’g at 39). However, it appears likely that all of
Plaintiff’s testimony about the “too emotional” comments refers to a single incident. In her 50-h
                                                 24
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 25 of 55




twenty-five times, though she did not specify that Kelahan made gendered remarks during these

other interactions. Krause Dep. at 82–83. Plaintiff also testified that Kelahan criticized the

decorations in her office, and at one point, shortly after Krause began her job, called them

“girly.” Krause Dep. at 85. Krause could not recall other, later instances in which Kelahan used

similar terms to criticize her office. Id.

        Defendants argues Kelahan’s gendered remarks are simply “stray remarks” unconnected

to Plaintiff’s termination. SJ Mem. at 9. The Second Circuit has outlined four factors that a court

should consider in determining whether remarks are indicative of discriminatory intent or simply

“stray:”

                (1) who made the remark (i.e., a decision-maker, a supervisor, or a
                low-level co-worker); (2) when the remark was made in relation to
                the employment decision at issue; (3) the content of the remark (i.e.,
                whether a reasonable juror could view the remark as
                discriminatory); and (4) the context in which the remark was made
                (i.e., whether it was related to the decision-making
                process) . . . [N]one of these factors should be regarded as
                dispositive . . . .

Henry v. Wyeth Pharm., Inc., 616 F.3d 134, 149–50 (2d Cir. 2010)

        Here, although the four factors do not uniformly point in either direction, an overall

analysis suggests that a reasonable jury could find that the remarks are not stray but rather give

rise to an inference of discrimination.

        The first factor supports an inference of discriminatory intent: Kelahan was Krause’s boss

and recommended that she be terminated. Defs.’ SMF ¶ 117; Pl.’s Responsive SMF ¶ 117.16 The


Hearing, she described that this allegedly separate incident also occurred in a Spring 2015
conversation with Kelahan in which she had been “reduce[d] to tears,” Krause 50-h Hr’g at 39,
just as she later described the above incident, id. at 94. Further, in her deposition, in response to
the question whether “Kelahan at some point t[old] you [that] you were too emotional,” Krause
answered that “[o]ther than the comment about that’s why I hate working with women, no, I
don’t ever remember him saying that.” Krause Dep. at 92.
         16
            Due to the uninformative nature of some of the exchanges between Plaintiff’s counsel
                                                  25
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 26 of 55




second factor is a closer call, as Plaintiff admits that Kelahan’s most explicitly gendered

comments occurred early in her tenure. On the other hand, however, Plaintiff’s entire

employment only lasted eighteen months. As to the third factor, a jury could reasonably conclude

that the content of at least some of Kelahan’s remarks was discriminatory—it would certainly not

be unreasonable for a jury to find that remarks such as “this is why I hate working with woman

[sic], so emotional” and “what kind of a mother are you?” Krause 50-h Hr’g at 17, 94, were

discriminatory. The fourth factor—the context in which the remark was made, and in particular if

it was related to the decision-making process—also favors Plaintiff. While the remarks were not

made in the context of a conversation that led directly to Plaintiff’s termination, drawing all

inferences in Plaintiff’s favor, Kelahan made multiple derogatory remarks about Plaintiff’s

gender that were directly tied to her employment prospects. The comment about hating working

with women because they are too emotional—while Plaintiff was showing emotion, no less—

obviously falls in this category. So do the comments “your family is such a distraction. You’re

not able to do a good job because of your family,” and “you’re not allowed to talk about your

daughter, because it’s your passive aggressive way of getting me not to fire you.”

       Considering all the above, a reasonable jury could find Kelahan’s remarks evince

discriminatory intent. In Rose v. New York City Bd. Of Educ., for instance, the Second Circuit

found that similar remarks—also made by a superintendent to a principal—showed

discriminatory intent. 257 F.3d 156, 162 (2d Cir. 2001) In that case, the superintendent told the

principal that, if she could not follow his instructions, he would replace her with someone




and Kelahan during his deposition, it remains unclear whether the Board has the authority to
terminate a principal without the superintendent’s recommendation. See Kelahan Dep. at 258
(“Q: The Board will not terminate a principal in the absence of a recommendation by the
superintendent, correct? A: That is not true. They can’t, but they will attempt”).
                                                 26
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 27 of 55




“younger and cheaper.” Id. at 158. The Court found that this (and a second “younger and

cheaper” remark made by the superintendent during an argument) “were direct evidence of

discriminatory animus.” Id. at 162. The court explained that, similar to Kelahan’s remarks to

Plaintiff, these “were not the stray remarks of a colleague but rather were comments made

directly to her on more than one occasion by her immediate supervisor, who had enormous

influence in the decision-making process.” Id.

       By contrast, the cases that Defendants rely upon involved clearly stray remarks. In

Johnson v. Cty. of Nassau, for instance, a court found that a single remark made two years before

the plaintiff was transferred was stray when the plaintiff provided no explanation of how the

remark “can logically be tied to any of the alleged adverse actions and no connection is apparent

from the Court’s review of the record.” 480 F. Supp. 2d 581, 600 (E.D.N.Y. 2007). Likewise, in

Colon v. Fashion Inst. of Tech. (State Univ. of New York), a court found there was no

discriminatory intent when the one remark was made three years before the employment action

in question, and plaintiff advanced no other allegations occurring within the intervening three

years. 983 F. Supp. 2d 277, 289 (S.D.N.Y. 2013). Here, in contrast, Plaintiff alleges that Kelahan

continued to harass her up until her termination. See, e.g., Krause 50-h Hr’g at 17 (noting that

comments like “what kind of mother are you?” “happened multiple times in [her] year and a half

of employment”).

       Defendants take issue with Plaintiff’s reliance on the “bad parent” comments, arguing

that these remarks “carry no indicia of bias against females.” SJ Mem. at 15. This argument is

unconvincing. First, despite Defendants’ dedication to referring to these as “comments implying

Plaintiff was a ‘bad parent,’” id., Plaintiff specifically testified that Kelahan asked, “What kind

of mother are you?” Krause 50-h Hr’g at 17. The Court acknowledges, however, that in



                                                 27
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 28 of 55




Plaintiff’s deposition, she described Kelahan’s conduct as follows: “[I]f I was talking about my

daughter, he would say something like I can’t believe you let her do that, what kind of a parent

are you or things of that nature.” Krause Dep. at 86–87. Therefore, it is not entirely clear whether

Plaintiff meant “what kind of mother are you?” to represent literally what Kelahan said, or

instead the gist of Kelahan’s statements. But even if it was proven that Kelahan called her

exclusively a bad parent, a jury could certainly infer discriminatory intent from that remark. For,

remarks do not need to be overt to suggest discriminatory intent—especially where, as here,

there are also allegations of explicitly sexist comments. See Mason v. Se. Pennsylvania

Transportation Auth., 134 F. Supp. 3d 868, 871, 875–76 (E.D. Pa. 2015) (denying summary

judgment in Title VII case alleging racial discrimination when “[w]ith one exception, these

comments were not overtly racist, but could be considered to embody cultural stereotypes

derogatory towards African Americans” and explaining that the “frequent questions to [plaintiff]

about whether he was ‘staying out of trouble,’ and . . . about his criminal record may not, by

themselves, demonstrate racial animus. However, the use of the racial epithet could lead a jury to

view these other incidents in a different light . . . .”); Danzer v. Norden Sys., Inc., 151 F.3d 50,

56 (2d Cir. 1998) (explaining that when “other indicia of discrimination are properly presented,

the remarks can no longer be deemed ‘stray,’ and the jury has a right to conclude that they bear a

more ominous significance.”).

                                       ii. Disparate Treatment

       Plaintiff also claims that Kelahan treated Plaintiff differently than her male predecessors

and coworkers. Resp. at 10. Defendants, however, are correct that Plaintiff’s disparate treatment

claim must fail because she has failed to “identify[] a similarly-situated male principal who

received more favorable treatment.” SJ Mem. at 8. “In order for employees to be similarly



                                                  28
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 29 of 55




situated for purposes of establishing a plaintiff’s prima facie case, they must have been subject to

the same standards governing performance evaluation and discipline, and must have engaged in

conduct similar to the plaintiff’s.” Norville v. Staten Island University Hospital, 196 F.3d 89, 96

(2d Cir. 1999) (internal quotation marks omitted). Plaintiff has not proffered evidence to satisfy

any of these requirements for establishing a prima facie case. Therefore her disparate treatment

claim is unavailing.

         That said, the Court notes that the two key issues that lead to termination—the 504 plan

and the elimination of the bell system—both occurred well after Plaintiff claims that Kelahan

began treating her differently than her male predecessors. See e.g., Defs.’ SMF ¶ 94; Pl.’s

Responsive SMF ¶ 94. And Plaintiff has provided some evidence suggesting Kelahan treated

Plaintiff differently from her male predecessors. According to Zumbrun, who worked as a

secretary for Plaintiff as well as several of her male predecessors, Kelahan’s interactions with

those four male principals were “[p]rofessional, interactive,” never argumentative, and mutually

respectful. Zumbrun Dep. at 10–12. In contrast, Zumbrun observed that Kelahan treated Krause

disrespectfully and that he would often come into her office, slam her door, speak over her, and

yell at her. Id. at 15–17, 53. Further, she noted that Kelahan came to school more frequently

when Plaintiff worked there. Id. at 13. Appler, who also worked as a substitute secretary at the

time, observed that Kelahan could be condescending toward Plaintiff and was “more in attack

mode with her” than he was with other employees. Appler Dep. at 12–14. In the context of the

more developed evidence regarding Kelahan’s invidious comments—which alone is sufficient to

establish a prima facie case—if a reasonable jury believed that Kelahan subjected Plaintiff to

unprecedented surveillance and criticism, it could find that that evidence bolsters Plaintiff’s

claim.



                                                 29
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 30 of 55




                                       iii. Same Actor Inference

        Defendants also argue that Kelahan’s actions do not create an inference of discrimination

because of the “same actor inference.” SJ Mem. at 8. The Court disagrees.

        “When the same actor hires a person already within the protected class, and then later

fires that same person, it is difficult to impute to her an invidious motivation that would be

inconsistent with the decision to hire.” Carlton v. Mystic Transp., Inc., 202 F.3d 129, 137 (2d

Cir. 2000) (internal quotation marks omitted). “[D]istrict courts within the Circuit explicitly

recognize that the same actor inference applies with greatest force where the act of hiring and

firing are not significantly separated in time.” Jackson v. Post Univ., Inc., 836 F. Supp. 2d 65, 89

(D. Conn. 2011) (internal quotation marks omitted). “This ‘same actor’ finding does not,

however, end the question . . . [and] should not be used as a substitute for a thorough factual

inquiry.” Id. at 92.

        The parties agree that Kelahan invited Plaintiff to interview for the position, and that the

Board hired her on Kelahan’s recommendation. Defs.’ SMF ¶¶ 23–26, 30; Pl.’s Responsive SMF

¶¶ 23, 26. But Plaintiff claims that Kelahan had a “collateral incentive” to hire Plaintiff, Resp. at

14, which, as the Second Circuit has explained, would mean that the “same-actor rationale has

far less applicability in these circumstances.” See Jetter v. Knothe Corp., 324 F.3d 73, 76 (2d

Cir. 2003) (“This rationale has usually been applied in circumstances where the person making

the hiring decision had no collateral incentive to hire any particular candidate. Here, in contrast,

Defendants wanted to acquire Plaintiff’s company, and in order to succeed in that desire, they

were forced to hire Plaintiff.”)

        Specifically, Plaintiff argues that by the time she interviewed, Kelahan’s deadline to hire

a new principal had long passed, and thus he felt pressured to settle for a candidate he may not



                                                 30
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 31 of 55




have actually wanted. Id. As evidence Plaintiff for this, Plaintiff cites an exhibit that Defendants

object to as improperly authenticated. See First Mot. to Strike at 2 (arguing that, inter alia, Dkt.

No. 83-1, Ex. 14 is not properly authenticated because there is no explanation of “the nature or

origin of the file”). But even if the Court were to accept Defendants’ arguments and strike this

exhibit, there is other evidence in the record that could lead a reasonable jury to the same

conclusion. Defendants themselves state that Kelahan had already recommended three other

candidates for the principal position, each of whom the Board had rejected. Defs.’ SMF ¶ 22.

And Lowell’s statements about the interview process also suggest time was a factor, as she noted

her concern that Plaintiff “was unable to fully answer some questions we posed,” but “the other

candidates considered alongside [Plaintiff] were not more promising.” Lowell Aff. ¶ 23.

       The time pressures that Plaintiff describes are not as strong of an antidote to the same

actor rationale as the incentive to acquire a company cited above. See Jetter, 324 F.3d at 76. But

even with the same actor inference in Kelahan’s favor, it is not enough to overcome the evidence

of his discriminatory intent. In Jackson v. Post Univ., Inc., for instance, the Court acknowledged

that the same actor inference was relevant, but granted summary judgment to defendant primarily

because it determined the allegedly discriminatory statement was no more than a “stray remark.”

836 F. Supp. at 95. Here, as discussed, the remarks are evidence of discriminatory intent, and

Kelahan’s involvement in Plaintiff’s hiring does not erase that.17 See Copeland v. Rosen, 38 F.




       17
          Defendants also argue against an inference of discrimination because Plaintiff was
replaced by a woman, Julie Thompson. SJ Mem. at 13. Plaintiff counters that her “immediate”
replacement was a man, Thomas Meiss, who was appointed interim principal after Plaintiff’s
termination. Resp. at 12 (citing Zumbrun Dep. at 47). Further, Plaintiff argues that she had
already filed a notice of claim by the time the District hired Thompson, suggesting that the
“decision to hire another female principal was made with the specter of a gender discrimination
lawsuit looming overhead . . . .” Id. at 13.


                                                 31
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 32 of 55




Supp. 2d 298, 305 (S.D.N.Y. 1999) (“The ‘same actor’ inference is not a necessary inference, it

is only a plausible one, and decisions in this Circuit addressing it have warned that its use is not

to become a substitute for a fact-intensive inquiry into the particular circumstances of the case at

hand.”).

       In sum, the Court finds that Kelahan’s derogatory, gendered remarks could lead a

reasonable jury to believe that the circumstances of Plaintiff’s termination give rise to an

inference of discrimination, and thus, that Plaintiff has met her prima facie burden. See Weiping

Liu v. Indium Corp. of Am., No. 16-CV-1080, 2019 WL 3825511, at *17 (N.D.N.Y. Aug. 15,

2019) (“Though many of Plaintiff’s factual assertions fail to provide a basis for inferring racial

discrimination and Indium’s hiring of an Asian scientist to replace him weighs against such an

inference, viewing the facts in the light most favorable to Plaintiff, the Court concludes that

Defendants’ alleged disparate treatment of Plaintiff’s complaint of harassment, which was

connected to the series of events that led to his termination, and Lee’s remark that ‘[s]ome

Chinese had been let go’ are sufficient to satisfy Plaintiff’s minimal burden of showing that his

termination occurred under circumstances giving rise to an inference of racial discrimination.”).

                       b. Legitimate, Non-discriminatory Reason

       Once the plaintiff has presented a prima facie case of discrimination, the defendant has

the burden of producing, “reasons for its actions which, if believed by the trier of fact, would

support a finding that unlawful discrimination was not the cause of the employment action.”

Chambers v. TRM Copy Centers Corp., 43 F.3d 29, 38 (2d Cir. 1994) (emphasis in original).

“The employer need not persuade the court that it was motivated by the reason it provides;

rather, it must simply articulate an explanation that, if true, would connote lawful behavior.”

Greenway v. Buffalo Hilton Hotel, 143 F.3d 47, 52 (2d Cir. 1998) (emphasis in original).



                                                 32
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 33 of 55




       Defendants assert that Plaintiff was terminated for “her persistent work performance

issues, culminating especially in the 504 plan changes and bell system issue.” SJ Mem. at 16.

The burden therefore shifts back to Plaintiff to show that Defendants’ proffered reasons were

merely a pretext for discrimination. See Bader v. Special Metals Corp., 985 F. Supp. 2d 291, 313

(N.D.N.Y. 2013) (“Defendants have proffered the same non-discriminatory reason for each of

the adverse actions at issue: Plaintiff was disciplined for performance and conduct issues. The

burden therefore shifts to Plaintiff to demonstrate that these reasons were pretext for

discrimination.”).

                       c. Pretext

       Plaintiff argues that Defendants’ proffered reasons for Plaintiff’s termination—the 504

plan and bell system changes—were far less serious than Defendants make them out to be, and

that Defendants only fixated on the issues when they “sought to justify terminating Plaintiff.”

Resp. at 16.

       As the Second Circuit recently explained, at step three, Plaintiff’s faces a heightened

burden for her § 1983 claims:

               [A]t the third step of the McDonnell Douglas analysis, a plaintiff
               asserting a § 1983 claim bears a higher burden in establishing that
               the employer’s alternative, nondiscriminatory reason for the adverse
               employment action is “pretextual.” To establish “pretext” under
               Title VII, a plaintiff need only establish that discrimination played a
               role in an adverse employment decision. In other words, a Title VII
               plaintiff need only prove that the employer’s stated non-
               discriminatory reason was not the exclusive reason for the adverse
               employment action. By contrast, to establish “pretext” under § 1983,
               a plaintiff must establish that the employer’s stated reason would
               not, alone, constitute a sufficient basis for pursuing an adverse
               action. In other words, a § 1983 plaintiff must establish that the
               employer’s stated non-discriminatory reason is either false or
               inadequate to support the adverse employment action.




                                                 33
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 34 of 55




Naumovski v. Norris, 934 F.3d, 214–15 (2d Cir. 2019) (emphasis in original) (internal quotation

marks omitted). “Claims brought under the NYSHRL are analyzed identically [to Title VII] and

the outcome of an employment discrimination claim made pursuant to the NYSHRL is the same

as it is under . . . Title VII.” Hyek v. Field Support Servs., Inc., 461 F. App’x 59, 60 (2d Cir.

2012); see also Betterson v. HSBC Bank, USA, N.A., 139 F. Supp. 3d 572, 585 (W.D.N.Y.

2015), aff’d, 661 F. App’x 87 (2d Cir. 2016) (“The standards for evaluating employment

discrimination claims under Title VII and the NYSHRL are identical.”).

       Here, Defendants suggest multiple non-discriminatory reasons for Plaintiff’s termination,

which can be sorted into three general buckets: the 504 plan, the bell system, and general

performance issues. The Court addresses the factual disputes about each—that is, what

happened, and how serious it was. Second, the Court asks whether all the incidents, considered

together, provided Defendants a “sufficient” or “exclusive” reason to terminate Plaintiff. The

Court finds that while these reasons provide a sufficient justification for Plaintiff’s termination,

and thus defeat Plaintiff’s § 1983 claim, a reasonable jury could find that these reasons were not

the exclusive justification. Thus, Plaintiff’s gender discrimination claims under Title VII and

NYSHRL survive summary judgment.

                                       i. The Reasons for Termination

                                               1. 504 Plan

       Defendants devote the bulk of their briefing on this issue to the 504 plan changes. Their

stance, as outlined in the fact section, is that law and district policy required that any changes to a

504 plan be made by a committee. Defs.’ SMF ¶¶ 89–92. Plaintiff flagrantly disregarded this by

“negotiate[ing] directly” with a student’s parent to make changes to his 504 plan regarding his




                                                  34
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 35 of 55




peanut/tree allergy without “a 504 committee or subcommittee being convened to make or

approve the changes.” Defs.’ SMF ¶¶ 93, 98.

       Although Plaintiff also objects to Defendants’ characterization of the District’s policy

and practice on 504 plan changes, her primary counterargument is that regardless of the official

District policy, the special education director, the replacement for the special education director,

and Kelahan were on board with the way she handled the situation. Resp. at 11–12. Therefore, to

the extent Kelahan cites Plaintiff’s violation of the 504 Policy as a reason for Plaintiff’s

termination, it is merely pretext for his underlying animus. Id.

       Assessing these arguments requires a closer look at the facts. Plaintiff asserts that the first

special education director, Karen Lobdell, told her to take the direct negotiation route, and

instructed her “to do a test run to see how things worked for the first two weeks of school and

then . . . reconvene a 504 meeting and formally make those changes if everything worked and

everyone was in agreement.” Krause 50-h Hr’g at 53; see also Krause Aff. ¶ 24. Lobdell retired

on July 1, 2016, and in August 2016 Plaintiff informed the new special education director,

Melissa Lowell, what Lobdell had instructed Plaintiff to do, to which Lowell replied, “Sounds

good. Keep me posted.” Id.; see also Krause Aff. ¶ 30. Plaintiff claims that she “also told

Kelahan about everything regarding the plan for this student.” Pl.’s Add’l SMF ¶ 183; see also

Krause Aff. ¶ 31 (“Defendant Kelahan made [an] inquiry of me regarding this student

approximately two weeks later. I updated him, as I had done with Lowell. He also did not

indicate anything was wrong with what was done or planned.”).

       Defendants dispute essentially all of this. First, Defendants argue, and the Court agrees,

that Plaintiff “seeks through deliberately ambiguous language in her affirmation to create the

impression that Defendant Kelahan was notified of the 504 plan changes . . . before they went



                                                 35
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 36 of 55




into effect.” Reply at 3. Despite Plaintiff’s assertions that she kept Kelahan updated on the

situation, her own deposition testimony indicates that she did not inform Kelahan of the 504 plan

changes until he confronted her about the issue after the school year began. See Krause Dep. at

167 (stating that Kelahan approached her about the issue “three or four days before he asked for

my resignation . . . on September 13”); Dkt. No. 90-1, Ex. HH (“School Calendar”) (listing first

day of school for students as September 8, 2016). Thus, there is no genuine issue of fact

concerning Plaintiff’s failure to apprise Kelahan of the 504 plan changes before the school year

began.18

       Defendants also dispute that Lowell and Lobdell gave the recommendations or approval

that Plaintiff claims they did. Lobdell describes Plaintiff’s claim that Lobdell “directed or

approved that she develop changes to the 504 Plan . . . by working the changes out privately with

the student’s parent . . . .” as “absolutely false.” Dkt. No. 78-8 (“Lobdell Affidavit”) ¶ 6.

Likewise, Lowell states she was “surprised and concerned” when she first found out that Plaintiff

had worked out changes directly with the parent and thought it was “extremely poor judgment in

this context to fail to follow established procedure.” Lowell Aff. ¶ 10. Hence, there is an issue of

fact as to whether Plaintiff’s statements regarding Lowell and Lobdell are true.

       However, these disputed facts are not material. Lobdell and Lowell both state that they

informed Kelahan of their side of the story before Plaintiff was terminated. Lobdell asserts that

“[a]fter the 2016-2017 school year started, Kelahan called me to ask if I had instructed [Plaintiff]



       18
          Plaintiff’s statement that Kelahan, after learning of the 504 plan change, “did not
indicate anything was wrong with what was done or planned,” Krause Aff. ¶ 31, is also
misleading. While technically true, it does not accurately describe what, according to Plaintiff’s
own testimony, actually happened: Plaintiff asked him whether there was “an issue” and he said,
“I don’t know” and walked out of the office. Krause Dep. at 208. This is certainly not the
reaction of someone giving their approval after the fact.


                                                  36
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 37 of 55




that she could make changes to the 504 Plan for M.D. with M.D.’s parents, rather than by a 504

Committee meeting. I told him that I had never given her any such instruction or advice.”

Lobdell Aff. ¶ 26. Likewise, Lowell states she informed Kelahan about Plaintiff’s unauthorized

actions shortly after learning about them. Lowell Aff. ¶ 11. Plaintiff has not offered any evidence

to counter what Lowell and Lobdell claim they told Kelahan. Consequently, there is not a

disputed issue of material fact as to whether Kelahan thought Plaintiff had the approval of the

special education directors when meeting with M.D.’s parent. As Defendants point out, because

Kelahan is the only defendant that Plaintiff alleges directly discriminated against her, the fact

that there is a disputed fact about whether Lowell and Lobdell—who are not parties to this

action—lied about their interactions with Plaintiff regarding the 504 plan is not relevant to

whether Kelahan acted in a discriminatory manner. See Reply at 6 n.1.

       Having established that the 504 plan incident transpired, at least in relevant part, the way

Defendants describe it, the Court now looks at whether this was the serious transgression

Defendants claim it to be. Nearly all evidence in the record points to yes, and Plaintiff’s attempts

to create an issue of disputed fact are too vague and unsupported.

       First, Defendants point to several regulations requiring that changes to a student’s 504

plan be handled by a committee. See, e.g., 30 C.F.R. 104.35(c)(3) (requiring that “the placement

decision is made by a group of persons, including persons knowledgeable about the child, the

meaning of the evaluation data, and the placement options”); N.Y. Educ. Law § 4402 (noting

specific, limited circumstances in which changes can be made, including, after the annual 504

plan review has been conducted, if “[t]he parent or person in parental relation makes a request to

the school district for an amendment to the individualized education program and the school




                                                 37
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 38 of 55




district and such parent or person in parental relation agree in writing.”). In turn, the school

policy follows the regulations:

               For a student who has been identified as disabled within the meaning
               of Section 504 and in need of special education or related aids and
               services, the 504 Committee shall be responsible for determining
               what special services are needed . . . All decisions involving
               placements of children protected under Section 504 must be made
               by a group of individuals, including persons knowledgeable about
               the child, the meaning of the evaluation data and the placement
               options.

Dkt. No. 78-44 (“504 Policy”) at 2–3. Finally, several District employees familiar with the

process confirm that the District strictly adheres to this policy. Lobdell, who served as the 504

Coordinator for five years, stated that “[u]nder no circumstances may a single administrator,

such as a school principal, agree with a parent to make or even temporarily ‘try out’ changes to

the arrangements set forth in an IEP or 504 Plan” and that doing so would “violate the School

District’s internal procedures.” Lobdell Aff. ¶ 5. Lobdell added that she had worked with many

principals and that, other than Plaintiff “[a]ll were well familiar with the fact that changes could

not be made to an IEP or 504 Plan other than through a CSE meeting or a 504 Committee

meeting” and that, in her opinion, “a basic understanding of how IEPs and 504 Plans are created

and modified is an essential part of a principal’s skill set.” Id. ¶ 16. Likewise, Lowell, stated that

“District policy and procedure require that any changes to a student’s 504 plan be adopted

though a 504 committee or subcommittee” and that “any principal who has been paying any

attention in the last thirty years should be well familiar with the fact that IEPs and 504 plans may

only be changed through properly convened committee or subcommittee meetings.” Lowell Aff.

¶ 13. Lowell also stated that if Plaintiff “was not aware that what she was doing was wrong . . . it

indicates to me that she was not competent to perform services as the high school principal.” Id.;

see also Dkt. 90-2 (“Anderson Affidavit”) ¶ 10 (“The District policy and procedure for 504 plans

                                                  38
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 39 of 55




does not allow for ‘minor’ changes to be made without approval of a 504 committee. I am aware

of no other instance in which such changes have been made without a 504 committee being

convened.”).

       Plaintiff’s Response does not seriously dispute Defendants’ interpretation of the relevant

law and policy.19 Rather, in line with her assertion that Lowell and Lobdell told her to negotiate

directly, Plaintiff claims that the school’s de facto policy allowed for such changes. Pl.’s Add’l

SMF ¶ 208. She claims that it “is very common to make minor changes to a student’s 504 plan

without a more formal CSE meeting as long as the student’s parent or guardian consented to the

changes.” Id. However, the only source Plaintiff cites for this statement—which if adequately

established, would inject doubt into Defendants’ explanation—is the affidavit of Margaret Beck.

Id. Beck, recall, was Plaintiff’s leadership mentor, and at that time worked as an executive

leadership coach at the Board of Cooperative Educational Services (“BOCES”). Beck Aff. ¶ 2.

While Beck has an impressive educational resume, including twenty years as an elementary

school principal, id., her testimony regarding the frequency of non-committee approved changes

to 504 plans stated, in its entirety, “In my experience, it is very common to make minor changes

to a student’s 504 plan without a formal [committee] meeting as long as the student’s parent or

guardian consented to the changes.” Id. ¶ 11. As Defendants point out, Beck does not state that

this practice was common in the District, allowed under the District’s policy, “or even that she

has knowledge that it has ever happened in the District at all.” Reply at 8. Accordingly, even



       19
           In her Responsive SMF, Plaintiff does state that the 504 Policy “does not, on its face,
preclude the temporary adjustment of a 504 or testing of proposed changes.” Pl.’s Responsive
SMF ¶ 91. While it is true that the 504 Policy does not contain such a specific prohibition,
Plaintiff fails to respond to Defendants’ reliance on the 504 Policy’s requirement that “[a]ll
decisions involving placements of children protected under Section 504 must be made by a group
of individuals.” See 504 Policy at 2.


                                                 39
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 40 of 55




accepting Beck’s statement on its face, it does not create a factual conflict with the host of

evidence demonstrating that directly negotiating 504 plans was out of line with the District’s

policy and practice.20

                                               2. Bell System

       The bell system incident bears several similarities to the 504 plan change: Plaintiff

initiated it herself at the start of the 2016 school year, failed to communicate the plan to others,

and in her submissions to the Court, obfuscates the timeline to make it appear she gave

significantly more notice than she did.

       Defendants assert that at the beginning of the 2016–2017 school year, Plaintiff made the

unilateral decision to forego the usual bell system used to notify students and teachers about the

beginning and end of classes. Defs.’ SMF ¶ 109. However, Plaintiff did not notify anyone that

the bell system would not be used and instead “issued an e-mail immediately before the start of

the school year attaching a schedule for the bells.” Defs.’ SMF ¶¶ 110–11; see also Dkt. No 78-

38 (email with attached document titled “Opening Day Bell Schedule”). Plaintiff maintains that

she notified Kelahan about the bell system changes, and that “Kelahan never relayed this

information to the Board.” Resp. at 12. But like the changes to the 504 plan, Plaintiff provided

this “notice” after she had already implemented the change. Plaintiff states that “[o]n September

9, 2016, I advised Kelahan that the school was going to do without a bell system.” But once

again, the school year started on September 8, see School Calendar, and there were no bells on

the first day of school, Defs.’ SMF ¶ 111. Further, Plaintiff’s claim that she informed Kelahan



       20
           Plaintiff’s assertion that M.D.’s parent was happy with the 504 plan change, see Dkt.
No. 83-1, Ex. 3 (email from M.D.’s parent expressing concern that Plaintiff was asked to resign)
is also unavailing. Defendants concerns did not relate to any particular parent; rather that the
District could face serious legal trouble if the school were out of compliance with the 504 Policy.
See, e.g., Defs.’ SMF ¶ 101.
                                                  40
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 41 of 55




would not resolve the Board’s gripe with her decision. As one member stated, the “Board’s

concern was that [Plaintiff] did not inform the Board herself that the bell system was being

eliminated, and the Board members received expressions of concern and complaints of confusion

over the elimination of the bell system when the Board members were not even aware that it had

been eliminated.” Anderson Aff. ¶ 5.

       Plaintiff concedes that “this issue may merit discipline,” though she argues that

termination was far too harsh. Resp. at 16. But Defendants do not assert that they terminated

Plaintiff for this reason alone, and the undisputed facts suggest that Defendants were justified in

considering this in their list of grievances about Plaintiff’s performance.

                                              3. Other Issues

       While Defendants cite the 504 plan and bell system changes as the breaking point, they

make clear that Plaintiff’s performance had long been subpar. For instance, in the letter from

Kelahan to Plaintiff outlining the reasons for why he recommended that she be terminated, he

listed specific concerns from her evaluations, such as “has a limited communication repertoire

and some key stakeholders are not aware of school goals,” “only ‘occasionally asks staff

students, parents, or external partners for feedback,’” and neglects relationship building with

district and external staff and doesn’t have their support to get things done.” Kelahan Letter at 1.

Plaintiff disputes this characterization and claims she was an effective principal. Krause Dep. at

10. While the Court will not analyze every potentially relevant incident in the record, it keeps in

mind this broader context as it moves to the question about whether Defendants’ proffered

reasons were pretextual.




                                                 41
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 42 of 55




                                       ii. Were these Reasons Enough?

       Drawing all inferences in Plaintiff’s favor, the Court finds that Plaintiff has not met her

burden of showing that Defendants’ explanation for her termination is false or inadequate.

Plaintiff’s § 1983 Equal Protection claim against Kelahan is therefore dismissed.

       “[C]ourts must account for a § 1983 plaintiff’s higher burden of producing evidence from

which a jury could infer that the individual’s discriminatory intent was a ‘but-for’ cause of the

adverse employment action.” Naumovski, 934 F.3d at 214 (2d Cir. 2019) (emphasis in original).

This means that “a plaintiff must establish that the employer’s stated reason would not, alone,

constitute a sufficient basis for pursuing an adverse action.” Id. at 215 (emphasis in original). As

discussed above, the undisputed evidence shows that Plaintiff was terminated because she ran

afoul of well-established District procedure and made significant changes to the high school’s

day-to-day operations without notifying the Board. Plaintiff is unable to show that these reasons

were “false” or “inadequate,” and thus, they defeat her § 1983 claim. See id. at 217 (finding that

district court erred in not dismissing § 1983 claim where plaintiff “has not produced competent

evidence establishing that Defendants’ stated reason for her termination—‘performance

reasons’—was false or inadequate”).

       However, there is an issue of material fact as to whether gender animus was a motivating

factor in Plaintiff’s termination. Hence, Plaintiff’s Title VII and NYSHRL claims survive

summary judgment.

       For a Title VII or NYSHRL claim, “a plaintiff need not prove that the employer’s

explanation is false to prevail; plaintiff sustains his burden if he proves that an adverse

employment decision was motivated by discrimination, regardless of whether he is able to

additionally show that the employer’s asserted justification for the decision was pretextual.”



                                                 42
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 43 of 55




Dotson v. City of Syracuse, 763 F. App’x 39, 41 (2d Cir. 2019)) (internal quotation marks

omitted); see also Naumovski, 934 F.3d at 213 (“Under Title VII, a plaintiff may succeed simply

by establishing that sex (or another protected characteristic) was a motivating factor for any

employment practice, even though other factors also motivated the practice. Therefore, even if an

employer can establish that legitimate, non-discriminatory reasons also provided sufficient

reason for the adverse action, the employer may still be liable under Title VII. In other words, an

employer’s insistence that he would have terminated the plaintiff anyway is no defense.”).

       Here, a reasonable jury could find that gender animus motivated Kelahan’s decision to

recommend termination. There are disputed issues of fact about whether Kelahan made several

sexist statements, including one instance in which he said he hated working with women, and

others in which he linked Plaintiff’s gender to her poor performance or potential termination.

Further, Kelahan admittedly wanted Plaintiff fired at an earlier date. Defs.’ SMF ¶ 78; see also

Krause Aff. 13–15. A reasonable jury could readily conclude that the gender animus evidenced

by Kelahan’s early comments also motivated his recommendation to terminate Plaintiff. For

example, in Dotson, the Second Circuit reversed a district court’s grant of summary judgment to

a defendant on a Title VII gender discrimination claim because the district court improperly

found that sexist remarks, made years after the date the plaintiff was disciplined, did not suggest

a discriminatory motive. 763 F. App’x at 44–45 (“[A] reasonable juror could infer that when

[Kleist] reported a female employee for insubordination following a short disagreement over

parking, Kleist harbored the same views that he expressed explicitly just two years later. . . . ”).

       A reasonable jury could also rely on Kelahan’s misstatement to the Board that Plaintiff

was on a PIP in finding that gender bias was a motivating factor. While Defendants expend

significant energy arguing that Plaintiff did in fact refuse to sign the PIP, see Defs.’ Reply to



                                                 43
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 44 of 55




Pl.’s Responsive SMF ¶ 81; Defs.’ Reply at 8–9, they do not dispute that the PIP was never

implemented, see Kelahan Dep. at 49–50 (“We never signed [the PIP]. We never established a

process by which we were going to implement it. We never really moved forward.”).

Consequently, regardless of the why the PIP never took effect, there is no dispute that Kelahan’s

statement to the Board that Plaintiff was on a PIP is false. This could be, of course, as Kelahan

described it, merely an “oversight.” Or a reasonable jury could find that Kelahan’s misstatement

was irrelevant because the Board placed no stock in whether Plaintiff was on a PIP or not. See

Dkt. No. 90-2 (“Anderson Reply Affidavit”) at 11–12 (“Whether or not [Plaintiff] had been put

on a ‘principal improvement plan’ was not a matter that was significant to the Board when she

was terminated. Had the Board been notified that [Plaintiff] was never placed on a principal

improvement plan, the decision would still have been to terminate her.”); see also 90-3 to -5

(Reply Affidavits of Graziadei, Kernan, and Mayo) at 11–12 (same). But even if the Board did

not rely on that piece of misinformation, the fact that Kelahan relayed that misinformation could

provide further evidence that his recommendation to terminate Plaintiff was motivated by more

than her professional shortcomings. See Weiss v. JPMorgan Chase & Co., 332 F. App’x 659,

663 (2d Cir. 2009) (“Inconsistent or even post-hoc explanations for a termination decision may

suggest discriminatory motive”).

                                      iii. Other Defendants

       Defendants also argue that the gender discrimination claims against the Individual

Defendants should be dismissed. SJ Mem. at 16, 19 n.6. To the extent they argue for dismissal

because Plaintiff has failed to show that Kelahan was motivated by gender bias, that argument is

unavailing.21 Further, their argument that “individual Board members could not be liable for


       21
         Defendants’ argument that the Board should be dismissed on this ground is also
unavailing. See id.
                                                44
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 45 of 55




intentional discrimination” under NYSHRL “when they did not intend to discriminate,” id.,

attempts to revive an issue already addressed by the Court, see Apr. 2018 MDO at 19–20.

Because Defendants’ one-sentence argument does not include any legal citation or otherwise

expand on the previously addressed arguments, the Court will not consider the issue further.

       Defendants also point out that Board member Hanna voted against termination and that

Beaver, Courtney, Hoehn, and Rothdeiner were no longer on the Board at the time of the vote. SJ

Mem. at 19 n.6. Defendants therefore request that the NYSHRL gender discrimination claim

against these members be dismissed. Id. Plaintiff’s response to Defendants’ arguments about

individual Board members appears to address only her hostile work environment claims. See

Resp. at 16–17. Therefore, the Court dismisses Plaintiff’s NYSHRL gender discrimination

claims against Hanna, Beaver, Courtney, Hoehn, and Rothdeiner.22

       B. Hostile Work Environment (Title VII and NYSHRL)

               1. Timeliness

       Defendants first argue that the hostile work environment claims—brought under Title VII

and NYSHRL—should be dismissed as untimely. The Court disagrees.

       Hostile work environment claims against a school district or its officers brought under

NYSHRL are subject to a one-year statute of limitations. N.Y. Education Law § 3813(2-b);




       22
           The Court previously dismissed Plaintiff’s § 1983 claims against the Municipal
Defendants because Plaintiff failed to allege that the deprivation of her constitutional rights was
caused by “caused by a governmental custom, policy, or usage of the municipality.” Apr. 2018
MDO at 22 (quoting Jones v. Town of East Haven, 691 F.3d 72, 80 (2d Cir. 2012); see also
Monell v. Dep’t of Soc. Servs. of N.Y.C., 436 U.S. 658 (1978). The Court also dismissed
Plaintiff’s § 1983 claims against all Individual Defendants except Kelahan because, “[t]he
Second Circuit has not held that the cat’s paw theory applies in the context of a § 1983 claim.”
Kregler v. City of New York, 987 F. Supp. 2d 357, 366 (S.D.N.Y. 2013).



                                                 45
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 46 of 55




Amorosi v. S. Colonie Indep. Cent. Sch. Dist., 9 N.Y.3d 367, 369 (2007). A Title VII claim for

hostile work environment must be based on conduct that occurred within three hundred days of

the filing of a charge with the EEOC. 42 U.S.C. § 2000e-5(e)(1) (“[S]uch charge shall be filed by

or on behalf of the person aggrieved within three hundred days after the alleged unlawful

employment practice occurred.”). “This statutory requirement is analogous to a statute of

limitations.” Benbow v. State Univ. of New York-New Paltz, No. 11-CV-870, 2014 WL

1871863, at *5 (N.D.N.Y. May 8, 2014) (Kahn, J.) (quoting Van Zant v. KLM Royal Dutch

Airlines, 80 F.3d 708, 712 (2d Cir.1996)). “However, under the ‘continuing violation’ doctrine,

‘a claim that the plaintiff suffered a hostile work environment . . . is timely so long as one act

contributing to the claim occurred within the statutory period.’” Id. (quoting Sanderson v. N.Y.

S. Elec. & Gas Corp., No. 13-CV-1603, 2014 WL 1243854, at *2 (2d Cir. Mar.27, 2014)). “[F]or

the doctrine to apply, those acts outside the 300–day window must be sufficiently related to a

timely act so as to constitute a single hostile work environment.” Id.

       The parties argue at length about how to calculate the relevant time frames. For

Plaintiff’s NYSHRL hostile work environment claim, Defendants assert that because Plaintiff

filed this suit on August 23, 2017, she must show one instance of harassment occurred after

August 23, 2016 (and before her termination on September 20, 2016).23 SJ Mem. at 18. And

because Plaintiff filed her EEOC Complaint on February 21, 2017, see EEOC Complaint at 1,

Defendants claim she must show that at least one instance of gender-based harassment occurred

on or after April 27, 2016. Id. at 18. Plaintiff disputes these dates, arguing that the limitations



       23
          As the Court noted in its April 2018 MDO, “[i]t is well-settled that certain adverse
employment practices such as termination . . . are discrete acts and cannot be considered as part
of an ongoing pattern or policy of discrimination.” Robles v. Cox and Co., Inc., 841 F. Supp. 2d
615, 628 (E.D.N.Y. 2012).


                                                  46
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 47 of 55




periods were tolled while her EEOC Complaint was pending. Response at 22–23.

       However, even if the Court were to accept the narrowest time frame put forth by

Defendants—August 23, 2016 to September 20, 2016—Defendants themselves list several

disputed factual allegations that Plaintiff “could arguably place after August 23, 2016,” and that

a reasonable jury could find constitutes the “one instance of gender based discrimination”

required under the continuing violation doctrine. See Response at 22. Specifically, Defendants

acknowledge that Plaintiff alleged that Kelahan called her a bad parent “multiple times” and that,

therefore, Kelahan may have done so during the relevant time frame.24 SJ Mem. at 22; see

Krause 50-h Hr’g at 17. Defendants argue, however, that the Court should not invoke the

continuing violation doctrine based on these comments because they do not “carry any indicia of

gender bias.” But as discussed above, a reasonable jury could find that these alleged comments

were gender-biased. See Sanderson, 560 F. App’x 88, 92 (2d Cir. 2014) (noting that “a harassing

incident need not be overtly sex-based”). Additionally, this act is indisputably related to the other

alleged acts that predated the relevant time frame. Indeed, part of Plaintiff’s hostile work

environment allegation is that Kelahan repeatedly called her a bad parent.

       In sum, because a reasonable jury could find that “one act contributing to the claim

occurred within the statutory period” and the “acts outside the 300–day window [are] sufficiently

related to” it, Plaintiff’s Title VII and NYSHRL hostile work environment claims are timely. See

Benbow, 2014 WL 1871863 at *5.25



       24
           Defendants do not argue that Plaintiff lacks the evidence to show that any “bad parent”
or other discriminatory comment was made during the relevant time frame. See SJ Mem. at 22–
24.
        25
           Defendants also repeat their argument from their motion to dismiss briefing that,
because Plaintiff’s EEOC Complaint also listed the New York State Division of Human Rights
in the caption, see EEOC Complaint at 1, Plaintiff “elected” her remedy with the Division of
Human Rights, and is thus barred from pursuing this action in this Court. SJ Mem. at 29 (citing
                                                 47
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 48 of 55




               2. Severity and Pervasiveness

       With the continuing violation doctrine in effect, the Court next considers whether, based

on the totality of Plaintiff’s allegations, a reasonable jury could find that she was subject to a

hostile work environment.

       To establish a hostile work environment claim, a plaintiff must show she faced

harassment “sufficiently severe or pervasive to alter the conditions of her employment and create

an abusive working environment.” Perry v. Ethan Allen, Inc., 115 F.3d 143, 149 (2d Cir. 1997)

(quoting Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993)). “This standard has both objective

and subjective components: the conduct complained of must be severe or pervasive enough that a

reasonable person would find it hostile or abusive, and the victim must subjectively perceive the

work environment to be abusive.” Littlejohn v. City of New York, 795 F.3d 297, 321 (2d Cir.

2015) (citing Raspardo v. Carlone, 770 F.3d 97, 114 (2d Cir. 2014)). The incidents giving rise to

a hostile work environment must also have “occur[ed] because of an employee’s . . . protected

characteristic.” Rivera v. Rochester Genesee Reg’l Transp. Auth., 743 F.3d 11, 20 (2d Cir. 2014)

(quoting Brown v. Henderson, 257 F.3d 246, 252 (2d Cir. 2001)). The standard is the same under



Legg v. Eastman Kodak Co., 670 N.Y.S.2d 291, 292 (1998) (“Under Executive Law § 297 (9), a
person claiming to be aggrieved by unlawful discriminatory practices may elect to seek redress
in either administrative or judicial forum; once complainant elects administrative forum by filing
complaint with Division, subsequent judicial action on same complaint is generally barred.”).
However, as the Court noted in its April 2018 MDO, a complaint filed with the EEOC that the
EEOC then cross-files with NYSDHR “is not deemed to be an election of administrative
remedy.” Apr. 2019 MDO at 15 (quoting Melendez v. Int’l Serv. Sys., Inc., No. 97-CV-8051,
1999 WL 187071, at *13 (S.D.N.Y. Apr. 6, 1999)). The Court went on to explain that it would
not “dismiss Plaintiff’s HRL claims based on nothing more than the caption of her state court
complaint. It is possible, for instance, that Plaintiff’s counsel listed both EEOC and DHR in the
caption of the state court complaint simply to reflect the fact that EEOC automatically cross-filed
her grievance with [NYS]DHR.” Id. at 16. Defendants do not assert any new facts or arguments
to support their contention, see SJ Mem. at 29; Defs.’ SMF ¶¶ 148–151, and, thus, as before, the
Court will not dismiss Plaintiff’s NYSHRL claims on this ground.


                                                  48
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 49 of 55




Title VII and NYSHRL. Facci-Brahler v. Montgomery Cty., No. 18-CV-941, 2020 WL 360873,

at *5 (N.D.N.Y. Jan. 22, 2020) (Kahn, J.).

       In order to demonstrate that the conduct to which she was exposed was sufficiently

severe or pervasive, a plaintiff may show that “a single incident was extraordinarily severe, or

that a series of incidents were sufficiently continuous and concerted to have altered the

conditions of her working environment.” Cruz v. Coach Stores, Inc., 202 F.3d 560, 570 (2d Cir.

2000) (citation and quotation marks omitted), superseded by statute on other grounds, Local

Civil Rights Restoration Act of 2005, N.Y.C. Local Law No. 85. “[C]ourts should examine the

totality of the circumstances, including: the frequency of the discriminatory conduct; its severity;

whether it is physically threatening or humiliating, or a mere offensive utterance; and whether it

unreasonably interferes with the victim’s job performance.” Rivera v. Rochester Genesee Reg’l

Transp. Auth., 702 F.3d 685, 693 (2d Cir. 2012).

       Here, Plaintiff has alleged several incidents that directly support her claim that she

suffered pervasive, workplace-condition altering harassment because of her gender.26

       As discussed, Plaintiff alleges that Kelahan often criticized the way Plaintiff raised her

daughter, repeatedly calling Plaintiff a bad parent or mother. Krause 50-h Hr’g at 17. Plaintiff

also alleges that Kelahan “mocked things in [Plaintiff’s] office as ‘girly’ and ‘stupid.’” Krause

Dep. at 85. She also claims that Kelahan told her “your family is such a distraction. You’re not


       26
           Defendants claim in their Reply that Plaintiff did not respond to Defendants argument
in their SJ Motion that the allegations of harassment were not “severe or pervasive” enough for a
hostile work environment claim. Reply at 9. While it is true that Plaintiff did not provide legal
arguments for why the alleged harassment was severe and pervasive enough, Plaintiff provides
several pages of factual allegations to support this proposition. Response at 18–21. Thus, because
this is not a case “[w]here abandonment by a counseled party is not explicit but such an inference
may be fairly drawn from the papers and circumstances viewed as a whole,” Jackson v. Fed.
Exp., 766 F.3d 189, 196 (2d Cir. 2014), the Court does not deem this claim abandoned.



                                                49
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 50 of 55




able to do a good job because of your family,” and on another occasion stated that “you’re not

allowed to talk about your daughter, because it’s your passive aggressive way of getting me not

to fire you.” Krause 50-h Hearing at 20–21. Further, Kelahan allegedly once berated Plaintiff

until she started crying and then stated, “It’s what I hate about working with women, so

emotional.” Krause 50-h Hr’g at 94; Krause Dep. at 91

       In addition to these overtly discriminatory statements, Plaintiff also alleges that Kelahan

continually treated her in a disrespectful, sometimes aggressive manner. She testified that

Kelahan’s verbal criticism was so intense it reduced her to tears over twenty-five times. Krause

Dep. at 82–83. Once, when Kelahan was frustrated that Plaintiff failed to make an announcement

he requested, he threw a stack of papers at her and said, “take these while I go do your fucking

job.” Krause Dep. at 106. On another occasion, Kelahan was trying to find Plaintiff and

screamed about her in such a disconcerting manner that it was part of the reason Appler brought

her concerns about Kelahan to the Board. Appler Dep. 19–26.

       Defendants argue that only the explicitly sexist statements should be considered:

“Plaintiff has not controverted the evidence that Kelahan could lack tact with male employees as

well as with female employees, showing that the facially non-gender-related incidents she cites

did not have a hidden basis in gender bias.” Reply at 10. This argument fails for several reasons.

First, even accepting that the undisputed evidence showed Kelahan “lacked tact” with male

employees, a reasonable jury could find that Plaintiff’s allegations constitute much more than a

lack of tact. Second, it remains in dispute whether Kelahan was more aggressive and

disrespectful toward Plaintiff than male employees. See, e.g., Zumbrun Dep. at 10–12 (noting

that Kelahan treated Plaintiff more disrespectfully than past male principals); Appler Dep. at 14

(noting that while Kelahan was disrespectful to all, he was “more in attack mode” with Plaintiff).



                                                50
      Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 51 of 55




Third, and most important, courts have made clear that language or actions do not need to be

overtly discriminatory to contribute to a hostile work environment—especially when there when

there were also other, more overt instance of discrimination.

        Aman v. Cort Furniture Rental Corp., 85 F.3d 1074 (3d Cir. 1996), is particularly

instructive on this point. In that case, the Third Circuit reversed a district court’s grant of

summary judgment to a defendant furniture store facing a Title VII hostile work environment

claim. First, as cited above, the court found that supervisors had used implicitly racist language.

Id. at 1083. Then, after noting that the plaintiffs “testified to numerous other examples of

harassment which, viewed in isolation, arguably may not have been motivated by racial animus,”

the court held that “[i]n light of the suspicious remarks discussed above, a reasonable jury could

interpret this behavior as part of a complex tapestry of discrimination when examined in

conjunction with the comments made by [Plaintiffs’ employer]’s employees and management.”

Id.

        The Second Circuit has voiced its approval of Aman’s pragmatic assessment of

discriminatory intent. In a recent zoning discrimination case, it quoted Aman at length in

approving of a district court’s finding that certain comments had been “code words for racial

animus:”

                Anti-discrimination laws and lawsuits have ‘educated’ would-be
                violators such that extreme manifestations of discrimination are
                thankfully rare . . . . Regrettably, however, this in no way suggests
                that discrimination based upon an individual’s race, gender, or age
                is near an end. Discrimination continues to pollute the social and
                economic mainstream of American life, and is often simply masked
                in more subtle forms.

Mhany Mgmt., Inc. v. Cty. of Nassau, 819 F.3d 581, 609 (2d Cir. 2016) (quoting Aman 85 F.3d

at 1081–82); see also Alfano v. Costello, 294 F.3d 365, 378 (2d Cir. 2002) (“Facially neutral



                                                  51
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 52 of 55




incidents may be included, of course, among the ‘totality of the circumstances’ that courts

consider in any hostile work environment claim, so long as a reasonable fact-finder could

conclude that they were, in fact, based on sex. But this requires some circumstantial or other

basis for inferring that incidents sex-neutral on their face were in fact discriminatory.”); Howley

v. Town of Stratford, 217 F.3d 141, 156 (2d Cir. 2000) (“Given the contents of Holdsworth’s

[overtly sexist] April 12 barrage, a factfinder would be entitled to infer that any harassment

Holdsworth directed at [plaintiff] thereafter, with or without obscenities, was gender-based.”).

        Accordingly, taking all the evidence into account, a reasonable jury could find that—

while not extreme as some cases in which a hostile work environment has been found—the

alleged incidents were sufficiently severe or pervasive to create an abusive environment and

occurred because of Plaintiff’s gender. In Whidbee v. Garzarelli Food Specialties, Inc., for

instance, the Second Circuit found that a court erred in granting summary judgment to a

defendant on this issue, noting that “plaintiffs were subjected to, or at the very least aware of, a

stream of racially offensive comments over the span of two to three months” and that while the

“harassment here was not as severe as that in many other cases[,] [w]e have reminded district

courts, however, that ‘the appalling conduct alleged in prior cases should not be taken to mark

the boundary of what is actionable.’” 223 F.3d 62, 70–71 (2d Cir. 2000); see also id. at 70 (“the

District Court held that Corliss’s conduct was not severe or pervasive because it did not render

the plaintiffs’ jobs ‘unendurable” or “intolerable.’ The bar is not set so high, however. While a

mild, isolated incident does not make a work environment hostile, the test is whether the

harassment is of such quality or quantity that a reasonable employee would find the conditions of

her employment altered for the worse.) (additional quotation marks omitted; emphasis in

original).



                                                 52
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 53 of 55




        The Second Circuit cases on which Defendants rely—Fleming, Littlejohn, and

Demoret—are unpersuasive. While the plaintiffs in those cases relied on many of the workplace

slights that Plaintiff asserts, unlike these plaintiffs, Plaintiff also alleges related, more serious

incidents of degrading and discriminatory behavior. In Fleming v. MaxMara USA, Inc., the court

noted that plaintiff had only offered evidence of one racially motivated incident, and “d[id] not

allege any fact to connect this comment to her other allegations of unfair treatment, which are

not facially related to her race.” 371 F. App’x 115, 119 (2d Cir. 2010). Likewise, in Littlejohn v.

City of New York, the plaintiff merely accused her supervisor of a series of rude but minor acts,

such as using “impatient and used harsh tones,” “declin[ing[ to meet with” the plaintiff, and

“wrongfully reprimand[ing]” her. 795 F.3d 297, 321 (2d Cir. 2015). And finally, in Demoret v.

Zegarelli, the plaintiff’s allegations that the defendant was “reviewing her budget with a fine-

toothed comb and his criticizing her for being five minutes late to department meetings even

though male employees could skip meetings with impunity” were simply too trivial to rise to the

level of a hostile work environment. 451 F.3d 140, 150 (2d Cir. 2006). The fact that similar

workplace slights were insufficient when they constituted the entirety of the allegations does not

mean that the same slights are irrelevant in a case, as here, where they accompany more serious

allegations. See Williams v. Gen. Motors Corp., 187 F.3d 553, 563 (6th Cir. 1999) (“The [severe

or pervasive] analysis cannot carve the work environment into a series of discrete incidents and

measure the harm adhering in each episode. Rather, a holistic perspective is necessary, keeping

in mind that each successive episode has its predecessors, that the impact of the separate

incidents may accumulate, and that the work environment created thereby may exceed the sum

of the individual episodes.”) (brackets in original); see also Alfano, 294 F.3d at 378 (citing

Williams’s analysis on this issue).



                                                   53
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 54 of 55




       In sum, the Court concludes that Plaintiff has met her burden to bring this claim to a jury.

The jury will be free, of course, to find that Kelahan did not make the alleged comments, that

Plaintiff was unusually sensitive to criticism, that Kelahan harassed men and women alike, or

that Plaintiff’s hardships during her tenure were simply due to her own ineptitude. But Plaintiff

has put forward enough evidence to counter that narrative, and it is the jury’s role to weigh the

disputed material evidence and assess the parties’ credibility. See Richardson v. New York State

Dep’t of Corr. Serv., 180 F.3d 426, 439 (2d Cir. 1999) (“Reasonable jurors may well disagree

about whether these incidents would negatively alter the working conditions of a reasonable

employee. But the potential for such disagreement renders summary judgment inappropriate.”).27

V.     CONCLUSION

       Accordingly, it is hereby:

       ORDERED, that Defendants’ Summary Judgment Motion (Dkt. No 78) is GRANTED

as to Plaintiff’s § 1983 claims against Kelahan; NYSHRL gender discrimination claims against

Hanna, Beaver, Courtney, Hoehn, and Rothdeiner; and hostile work environment claims against

Defendant Hoehn; and it is further

       ORDERED, that Defendants’ Summary Judgment Motion is in all other respects

DENIED. The following claims may proceed to trial: Title VII gender discrimination and hostile



       27
           Defendants argue that the NYSHRL hostile work environment claims against Beaver,
Courtney, Hoehn, and Rothdeiner should be dismissed because they were no longer on the Board
when the relevant time frame began on August 23, 2016. SJ Mem. at 22 n.8; Defs.’ SMF ¶¶ 13–
16 (stating that Hoehn served until June 30, 2015 and that Beaver, Courtney, and Rothdeiner
served until June 30, 2016). But even assuming this is the correct time frame, Defendants’
argument fails because the Court has applied the continuing violation doctrine, which expanded
the relevant time frame to include the former Board members’ tenures. However, because
Plaintiff predicates the Board members’ liability on the notice they received of Kelahan’s
abusive behavior from Appler, who brought her concerns to the Board in March 2016, see Resp.
at 17–18; Pl.’s SMF ¶ 174–75, the hostile work environment claim against Hoehn, who was no
longer on the Board at that time, is dismissed.
                                                54
     Case 6:17-cv-01045-LEK-ATB Document 102 Filed 05/29/20 Page 55 of 55




work environment claims against the Oriskany Central School District and the Oriskany Central

School District Board of Education; NYSHRL gender discrimination claims against Kelahan,

Appler, Graziadei, Mayo, Kernan, and Anderson; and NYSHRL hostile work environment

claims against Kelahan, Appler, Graziadei, Mayo, Kernan, Anderson, Hanna, Beaver, Courtney,

and Rothdeiner; and it is further

          ORDERED, that Hoehn is TERMINATED as a defendant in this action; and it is

further

          ORDERED, that the Clerk serve a copy of this Memorandum-Decision and Order on all

parties in accordance with Local Rules.

          IT IS SO ORDERED.

DATED:          May 29, 2020
                Albany, New York




                                              55
